Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 1 of 107 PageID #: 5562
                                                                       2123

 1    UNITED STATES DISTRICT COURT
      EASTERN DISTRICT OF NEW YORK
 2    ------------------------------x
                                                16-CR-614(AMD)
 3    UNITED STATES OF AMERICA,
                                                United States Courthouse
 4                Plaintiff,                    Brooklyn, New York

 5                -against-                     March 22, 2019
                                                9:30 a.m.
 6    DAN ZHONG,

 7              Defendant.
      ------------------------------x
 8
                     TRANSCRIPT OF CRIMINAL CAUSE FOR TRIAL
 9                     BEFORE THE HONORABLE ANNE DONNELLY
                          UNITED STATES DISTRICT JUDGE
10                               BEFORE A JURY

11    APPEARANCES

12    For the Government:           UNITED STATES ATTORNEY'S OFFICE
                                    Eastern District of New York
13                                  271 Cadman Plaza East
                                    Brooklyn, New York 11201
14                                  BY: ALEXANDER A. SOLOMON
                                         IAN CRAIG RICHARDSON
15                                       CRAIG HEEREN
                                    Assistant United States Attorneys
16
      For the Defendant:            PROSKAUER ROSE LLP
17                                  Eleven Times Square
                                    New York, New York 10036-8299
18                                  BY: ROBERT J. CLEARY, ESQ.
                                         DIETRICH L. SNELL, ESQ.
19                                       SAMANTHA SPRINGER, ESQ.
                                         BRITTANY BENAVIDEZ, ESQ.
20
      Also Present:                 HEATHER BUTLER, PARALEGAL
21                                  S.A. RYAN CAMPBELL

22
      Court Reporter:               LINDA D. DANELCZYK, RPR, CSR, CCR
23                                  Phone: 718-613-2330
                                    Fax:    718-804-2712
24                                  Email: LindaDan226@gmail.com

25    Proceedings recorded by mechanical stenography.           Transcript
      produced by computer-aided transcription.
                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 2 of 107 PageID #: 5563
                                     PROCEEDINGS                       2124

 1                (In open court.)

 2                (WHEREUPON, commencing at 10:06 a.m., the following

 3    further proceedings were had in open court, outside the

 4    presence and hearing of the jury, to wit:)

 5                THE COURT:    All right.     So I guess last night,

 6    sometime around 7:00, little -- between 6:00 and 7:00, we got

 7    a letter from the defense.       I guess the rage just built up all

 8    day so we didn't really have a chance to look at it until

 9    later.

10                I am sure you read it.       The first complaint is that

11    they don't want -- you don't want to have the conscious

12    avoidance charge in on the theory that you didn't have notice

13    of when he summed up.

14                I looked over the transcript of the arguments, and

15    the conversation we had before, and I remain convinced that

16    this is not a big deal.       But, on balance, the thing I said

17    that I was going to think about and listen to the summations

18    was a different topic.       So I won't give the conscious

19    avoidance charge.

20                The second thing about what people said about

21    material omissions, I mean, I tell the jury that they take the

22    law from me.     There's no material omission instruction in the

23    final instructions.      So it was a motion for a mistrial, it is

24    denied.

25                Anything else that we have to do?

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 3 of 107 PageID #: 5564
                                     PROCEEDINGS                       2125

 1                MR. CLEARY:     Just one other thing I need to let you

 2    know before you charge the jury, Judge, and this is under

 3    Rule 32.2.

 4                There are forfeiture allegations in the case, as you

 5    know.    And as the government knows, we have not waived our

 6    rights to a jury determination on that issue.           So in the event

 7    of a conviction under 32.2, I'm going to request that the jury

 8    be retained to determine that issue.

 9                THE COURT:    So that was a thing that might have been

10    interesting to know when we selected the jury.           What's your

11    position on this?

12                MR. HEEREN:     Your Honor, it's true that if

13    requested, as was just requested now, it can go to the jury

14    instead of being decided by the judge, which is what we

15    expected to happen when it wasn't raised after we put --

16                THE COURT:    Is it waived by not raising it?

17                MR. HEEREN:     Yes, it is.

18                THE COURT:    Is there a rule that you can cite that

19    says it is waived?

20                MR. HEEREN:     32.2 says before the jurors deliberate.

21    So I think what Mr. Cleary is saying is they're raising it

22    now, they're not deliberating yet, so he hasn't waived it.

23                THE COURT:      Oh.   So he hasn't waived it.      I have to

24    say, I find it -- I'm trying to think of what the word is,

25    annoying, that I am hearing about this right before I am

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 4 of 107 PageID #: 5565
                                     PROCEEDINGS                       2126

 1    supposed to charge the jury.        And, again, I am not sure why

 2    this couldn't have been raised earlier.

 3                MR. CLEARY:     So my record is clear, Your Honor, I

 4    know I didn't raise it with the Court.          I apologize for that.

 5                THE COURT:      Don't you think when I'm selecting a

 6    jury, that that's something that they might be interested to

 7    know, that they might have to hang around here after a

 8    verdict?    I mean, these people have lives.        They have given up

 9    their lives for this.       And I would give them notice of that.

10    And I am about as mad as I've been during the course of this

11    trial.    Why didn't you tell me this before?

12                MR. CLEARY:     I apologize, Your Honor.      I didn't

13    think of it.     I did tell the government.       The government's

14    known about this since the trial started.

15                THE COURT:    Okay.    How would this procedure work?

16    How much extra time would they have to spend?           How do you

17    propose I tell them that, by the way.         By the way -- and when

18    do you think I should do that?        Before I give them the charge?

19                MR. CLEARY:     You could either to it -- I've only

20    done this once before in my career, Your Honor, and the way it

21    was done that time --

22                THE COURT:    Did you give the judge notice before you

23    did it?

24                MR. CLEARY:     We did not, I don't believe, and the

25    judge told them after they came back with the verdict.             And

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 5 of 107 PageID #: 5566
                                     PROCEEDINGS                       2127

 1    what happened there, I don't know if that would happen here,

 2    is neither the government nor the defense put on any evidence,

 3    there was a short argument by both sides, and the jury made

 4    their decision.

 5                THE COURT:    So what would happen in this situation?

 6    Maybe I don't have to get so steamed up.          But what would

 7    happen in this situation?       Would there be evidence?

 8                MR. CLEARY:     That's up to them, Your Honor.       We

 9    don't have any evidence to offer.

10                MR. HEEREN:     So there's two issues that --

11    regardless of the evidence.        One is, they need to be charged

12    on it.    As we indicated, we didn't provide a charge because we

13    put them on notice and we expected that since they hadn't

14    raised it again, we'd be able to go to the Court afterwards

15    and have a determination by the judge on it.

16                Now they are making this argument, the jury will

17    need to be charged on it.

18                THE COURT:    It would be a separate --

19                MR. HEEREN:     It would be a separate charge we could

20    do afterwards.     They also will need a separate verdict form,

21    too, that will --

22                THE COURT:    I am not going to tell them before I

23    charge.    I am not going to tell them that's a possibility.            So

24    we will see what happens.       If there's an acquittal, we don't

25    have to worry about it.       If there's a conviction, then we

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 6 of 107 PageID #: 5567
                                     PROCEEDINGS                       2128

 1    will.

 2                But let's just -- I mean, I don't think it is too

 3    much to ask to give a heads up that this is something you were

 4    thinking of.     And I just -- I don't understand why that

 5    wouldn't be something that you would raise so that I could

 6    give the jurors some notice about it.         I'm mystified by this.

 7    But the situation is what it is.         What's your view of what

 8    would happen at a proceeding about forfeiture?           Would you just

 9    use bank records?

10                MR. HEEREN:     Yes.   I mean, I think at the very least

11    we'd have to make arguments.        I don't know if there's anything

12    more that needs to go in.       I don't think so.

13                THE COURT:      All right.    Well, maybe it is not such

14    a big deal.     Is there anything else that you might want to

15    share with me before we start this process?

16                MR. CLEARY:     There is not, Your Honor.

17                THE COURT:      Is there anything you all have anything

18    that's on your mind?

19                MR. HEEREN:     Your Honor, just briefly, I would like

20    to put on record regarding this omission argument by them.

21                THE COURT:    You won that one.

22                MR. HEEREN:     I know.

23                THE COURT:      Don't snatch defeat from the jaws of

24    victory.

25                MR. HEEREN:     I will not, Your Honor, I don't think I

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 7 of 107 PageID #: 5568
                                     PROCEEDINGS                       2129

 1    will, but I just want to point out, because it is important.

 2    The claim was that they were not on notice of this.            They were

 3    on notice since June of 2018 about this.          And what I want to

 4    flag for the Court is, the letter in which we put them on

 5    notice on is the same letter that Mr. Snell handed up to you

 6    and was heavily redacted.

 7                So we had put in that letter, as -- I won't read the

 8    whole thing, but the end of it, were, in fact, brought to the

 9    United States to work on private property, in addition to PRC

10    government facilities, contrary to the terms of the visas.

11                THE COURT:    All right.     Just so it is clear, I don't

12    think Mr. Snell was redacting that so I wouldn't see it.             I

13    think the purpose of it was, you wanted me to show the jury.

14                MR. SNELL:    That's right.

15                THE COURT:    I don't think he was trying to trick me.

16                MR. SNELL:    I believe I actually showed the Court

17    the unredacted version and the redacted version.

18                THE COURT:    I just wanted to make it clear, I don't

19    think anybody's saying that.

20    Let's get the jury.

21                MR. HEEREN:     Your Honor, are we also getting the

22    verdict form that you're giving to --

23                THE COURT:    We didn't give them that?

24                THE LAW CLERK:     We didn't give them that.

25                THE COURT:    Let's give it to them.

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 8 of 107 PageID #: 5569
                                     PROCEEDINGS                       2130

 1                Well, you submitted one and you did not submit a

 2    sample verdict form.      You did?

 3                MR. SNELL:    No, Judge, we did not submit our own

 4    verdict form.     We had one objection to the government's, but

 5    we thought we'd just see the Court's, and assumed that the

 6    Court's was consistent with the charge.

 7                THE COURT:    Tell Donna not to bring them out yet.

 8    Is there anything else?       Verdict sheets?     Charge?

 9                MR. SNELL:    Nothing.

10                (Short pause.)

11                THE COURT:    All right.     You guys don't have a copy

12    of your verdict sheet, do you?

13                THE LAW CLERK:     I have it right here.

14                THE COURT:    Never mind.     We're good.

15    Everybody have a copy?

16                MR. HEEREN:     Yes.

17                MR. SNELL:    Yes.

18                THE COURT:    What's the trouble?

19                MR. SNELL:    Your Honor, we just have one very minor

20    request, and that's with respect to Count 3, the description

21    of Count 3 in the government's proposed verdict sheet is

22    document servitude, and in the judge's charge, in the Court's

23    charge, it's concealing passports and immigration documents in

24    connection with forced labor.

25                THE COURT:    All right.     We'll change it.

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 9 of 107 PageID #: 5570
                                     PROCEEDINGS                       2131

 1                MR. HEEREN:     No objection, Your Honor.

 2                MR. SNELL:    That's it.

 3                THE COURT:    That's it?     All right.

 4                I'm sorry that I lost my patience there, but I

 5    really try when I'm selecting a jury to give them an idea of

 6    what this job is going to entail.         And it's just -- it makes

 7    me mad that I feel that I -- that they may feel they have been

 8    mislead.    So I wish this hadn't happened.

 9    What is it that we're calling it?

10                MR. SNELL:    It is in the Court's charge, Count 3.

11                THE COURT:    I see.

12                MR. SNELL:    Concealing passports.

13                THE COURT:    Okay.

14                MR. SNELL:    And immigration documents in connection

15    with forced labor.

16                THE COURT:    Okay.    We're ready.

17                (WHEREUPON, 10:21 a.m., the jury entered the

18    courtroom.)

19                THE COURT:    Good morning, everyone.

20                THE JURY:    Good morning.

21                THE COURT:      Glad you got here on this rainy day.

22                You have now heard all of the evidence in the case.

23    You've heard the lawyers' arguments.         And I am now going to

24    instruct you on the law that applies to this case.

25                You've all paid very careful attention during the

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 10 of 107 PageID #: 5571
                                     JURY CHARGE                        2132

  1    course of the trial, and I am going to ask that you continue

  2    to pay attention as I give you these instructions.

  3                These instructions are going to be divided into

  4    three parts.    In the first section, I'll instruct you about

  5    the general rules that define and govern your duties as jurors

  6    in a criminal case.      In the second part of the instructions,

  7    I'll talk to you about the crimes that have been charged, and

  8    the elements that the government has to prove for each crime.

  9                In the final section of the charge, I am going to

 10    talk to you about the process of your deliberations.

 11                The first thing I am going to do is to remind you of

 12    your role as jurors and what my role is as the judge.

 13                Your duty, as I told you when you were selected and

 14    in the opening instructions, is to find the facts from all of

 15    the evidence in the case.

 16                You are the sole judges of the facts, and it is for

 17    you and you alone to determine the weight that you are going

 18    to give the evidence, to resolve any conflicts in the

 19    evidence, and to draw those inferences that you believe are

 20    reasonable and warranted from the evidence.          My job is to

 21    instruct you on the law.       You must follow the law as I give it

 22    to you, even if you don't agree with it.         You must not be

 23    concerned about the wisdom of any rule of law that I state, no

 24    matter what opinion you might have about what the law may be

 25    or what you think it should be, you would violate your oaths

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 11 of 107 PageID #: 5572
                                     JURY CHARGE                        2133

  1    as jurors if you based your verdict on anything other than the

  2    law as I define it for you.

  3                If any of the lawyers have said something about the

  4    law that is different from my instructions, you must ignore it

  5    and be guided only by what I instruct you on the law.            You

  6    should not single out any one instruction, but consider my

  7    instructions as a whole.

  8                Since it is your job and not mine to determine what

  9    the facts are, I have not expressed or implied an opinion

 10    about how you should do your job in deciding the facts of this

 11    case.    You shouldn't conclude from anything that I might have

 12    said during the trial, including these instructions, that I

 13    have any opinion about the facts or the merits of this case.

 14    There were times when I asked a question of some of the

 15    witnesses, but there's nothing significant about that, and you

 16    shouldn't assume there is just because I asked them.

 17                The fact that the government is prosecuting this

 18    case in the name of the United States of America should not

 19    affect your evaluation of the evidence and the facts before

 20    you.    The government is not entitled to greater consideration

 21    than the defendant.      By the same token, it is entitled to no

 22    less consideration.      All parties, the government or

 23    individuals, stand as equals in this court and are entitled to

 24    equal consideration.      Neither the government nor the defendant

 25    is entitled to any sympathy or favor.

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 12 of 107 PageID #: 5573
                                     JURY CHARGE                        2134

  1                It is your responsibility to decide the facts with

  2    complete fairness and impartiality, without bias or prejudice

  3    or sympathy for any party.       You must perform your duty as a

  4    juror with complete fairness and impartiality.           You must

  5    carefully and impartially consider the evidence, you must

  6    follow the law as I give it to you, and reach a just verdict

  7    regardless of the consequences.

  8                It would be improper to consider any feelings that

  9    you might have about the defendant's race, religion, national

 10    origin, ethnic background, occupation, gender, or age.            Every

 11    person is entitled to the presumption of innocence, and the

 12    government has the same burden of proof as to every defendant.

 13    It would also be improper for you to permit any feelings that

 14    you might have about the nature of the crimes charged to

 15    influence your decision making process.

 16                The indictment is the document that the government

 17    uses to give the defendant notice of the charges against him

 18    and to bring him here to court.        It is an accusation and

 19    nothing more.     The indictment is not evidence, and it is

 20    entitled to no weight in your determination of the facts.               The

 21    defendant has pled not guilty to the indictment.           The burden

 22    is on the government to prove the defendant's guilt beyond a

 23    reasonable doubt.     This burden never shifts to the defendant.

 24    He does not have to prove that he is innocent, he does not

 25    have to present any evidence at all.         If the government does

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 13 of 107 PageID #: 5574
                                     JURY CHARGE                        2135

  1    not meet its burden of proving the defendant's guilt beyond a

  2    reasonable doubt, you must reach a verdict of not guilty.

  3                The defendant is presumed to be innocent of all of

  4    the charges against him.       The presumption of innocence alone,

  5    unless it is overcome by proof beyond a reasonable doubt, is

  6    sufficient to acquit the defendant.         The defendant is presumed

  7    innocent unless and until you decide unanimously that the

  8    government has met its burden and has proven him guilty beyond

  9    a reasonable doubt.      This presumption was with the defendant

 10    when the trial began, it remains with him now, and will

 11    continue into your deliberations unless and until you are

 12    convinced that the government has proved his guilt beyond a

 13    reasonable doubt.

 14                What is a reasonable doubt?       It's a doubt that is

 15    based upon reason and common sense, the kind of doubt that

 16    would cause a reasonable person to hesitate to rely on it and

 17    act on it in a matter of importance in his or her personal

 18    life.

 19                A reasonable doubt is not a caprice or a whim.          It

 20    is not speculation.      It is not suspicion.      It is not an excuse

 21    to avoid an unpleasant duty.       It should not be based on

 22    sympathy.    Proof beyond a reasonable doubt is not proof beyond

 23    all doubt; rather, it is proof that is so convincing that a

 24    reasonable person, based on that proof, would not hesitate to

 25    draw the conclusion that's offered by the government.

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 14 of 107 PageID #: 5575
                                     JURY CHARGE                        2136

  1                If after a fair and impartial consideration of all

  2    the evidence that you heard during the course of this trial

  3    you have a reasonable doubt, it is your duty to acquit the

  4    defendant.    On the other hand, if after fair and impartial

  5    consideration of all of the evidence you have heard, you are

  6    satisfied of the defendant's guilt beyond a reasonable doubt,

  7    you should vote to convict.

  8                Under your oaths as jurors, you are not permitted to

  9    consider the question of punishment that the defendant might

 10    receive if he is convicted.       It is my duty and my duty alone

 11    to determine an appropriate sentence.         It is your job to weigh

 12    the evidence in the case and to determine whether the

 13    defendant is guilty beyond a reasonable doubt, based solely on

 14    the evidence.

 15                I am now going to talk to you about what evidence is

 16    and how you should consider it.

 17                You must determine the facts in this case based only

 18    on the evidence that was presented and on the inferences that

 19    you can reasonably draw from that evidence.

 20                The evidence consists of the testimony of the

 21    witnesses on direct and cross examination, that's the question

 22    plus the answer, the physical exhibits that came into

 23    evidence, and stipulations between the parties.           A

 24    stipulation, I think as I have told you before, is an

 25    agreement between the parties that certain facts are true.

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 15 of 107 PageID #: 5576
                                     JURY CHARGE                        2137

  1    You should regard those agreed upon facts as true.

  2                There are some things that are not evidence, and you

  3    should disregard them when you are deciding what the facts are

  4    in this case.     First, the arguments and statements by the

  5    lawyers at any point during the trial, but including their

  6    opening statements and the summations, those are not evidence.

  7    If anything that they said about the evidence and the -- at

  8    any point during the trial, the openings, the closings, if

  9    that conflicts with your recollection of the evidence, it is

 10    your recollection of the evidence that controls.

 11                The second thing, questions that a lawyer puts to a

 12    witness are not evidence.       And as I said before, I think I may

 13    have asked a few questions of some of the witnesses, and I am

 14    going to remind you again, that that doesn't mean I have an

 15    opinion about the case.      If I asked a question, it was either

 16    to make something clear because I didn't understand it, or to

 17    move the trial along.      Don't attach any significance to the

 18    questions that I ask.      As I said before, you must not consider

 19    anything that I've said or done during the course of the trial

 20    in determining whether the defendant is guilty or not guilty

 21    of any of these charges.       I don't have anything view about the

 22    defendant's guilt or innocence.        It is your job to determine

 23    the facts.    It is not mine.

 24                The third rule to keep in mind, objections to the

 25    questions or exhibits are also not evidence.          Statements, if

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 16 of 107 PageID #: 5577
                                     JURY CHARGE                        2138

  1    somebody made a statement while they made an objection, that's

  2    not evidence either.      I told you I think when you were

  3    selected that the attorneys have the right and the duty to

  4    object and ask for a sidebar conference if they believe that

  5    evidence shouldn't be received.        But don't be influenced by

  6    any objections or by any of my rulings on the objections.               If

  7    I sustained an objection, ignore the question.           If I overruled

  8    an objection, treat the answer just like any other answer.

  9                Any testimony that I've stricken from the record and

 10    told you to disregard is not evidence.         And the last thing,

 11    anything that you might have heard or seen outside of the

 12    courtroom is not evidence.       I told you when you were selected

 13    that you must base your verdict only on the evidence that's

 14    presented at the trial or the lack of the evidence.           I have

 15    directed you not to read any articles or watch any television

 16    or listen to the radio, to the extent there's been any news

 17    about the case that.      That instruction continues now, and it

 18    will continue until the end of the case until after you have

 19    rendered your verdict.

 20                There was some evidence that was received for a

 21    limited purpose only.      When that evidence was received, I

 22    instructed you that you could only consider it for a limited

 23    purpose.    I remind you that you must continue to follow that

 24    limiting instruction, and you can't consider the evidence that

 25    I permitted for any other purpose or to prove an other issue.

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 17 of 107 PageID #: 5578
                                     JURY CHARGE                        2139

  1                I gave you an instruction about conduct that

  2    occurred before the time period that's charged in the

  3    indictment.

  4                The indictment charges the defendant with crimes

  5    that are based on conduct and events that occurred between

  6    2010 and 2016.

  7                I told you that you would hear evidence about

  8    conduct and evidence that took place before that time, before

  9    2010, and that you could consider that evidence as direct

 10    evidence of the forced labor conspiracy and of the defendant's

 11    intent, planning, and knowledge of the forced labor

 12    conspiracy.    And you could also consider that evidence as

 13    relevant background information about the conspiracy.

 14    However, in order to find the defendant guilty of any of the

 15    charged crimes, you have to remember that the government must

 16    prove beyond a reasonable doubt that the defendant committed

 17    the alleged crimes during the time period that's charged in

 18    the indictment.

 19                Now, there are generally speaking two kinds of

 20    evidence.    There's direct evidence and there's circumstantial

 21    evidence.    You can use both types in reaching your verdict in

 22    this case.    Direct evidence is testimony from a witness about

 23    something that she knows from her own senses.          Something she

 24    saw, something she felt, something she heard, tasted.            Things

 25    like that.

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 18 of 107 PageID #: 5579
                                     JURY CHARGE                        2140

  1                The other kind of evidence, circumstantial evidence,

  2    is proof of a chain of circumstances that point to the

  3    existence or nonexistence of certain facts.          And there's a

  4    very simple example of circumstantial evidence.

  5                Let's say that you came to court one day when the

  6    weather was clear and sunny and dry.         You sit in this

  7    windowless room all day, and then you see someone coming in

  8    with a wet umbrella, or a wet raincoat, someone's shaking the

  9    umbrella.    Of course you can't look outside the courtroom,

 10    because there are no windows, and determine whether or not it

 11    is raining.    So you have no direct evidence that it is

 12    raining.

 13                But on the combination of facts that I described for

 14    you, it would be reasonable and logical for you to infer from

 15    those circumstances, the wet coat and the dripping umbrella,

 16    that while you were sitting here in court, that it rained

 17    outside.

 18                That is really all there is to circumstantial

 19    evidence.    On the basis of reason, experience, and common

 20    sense, you may infer the existence or nonexistence of a fact

 21    from one or more established facts.

 22                Inferences are deductions or conclusions that your

 23    reason and your common sense lead you to draw from the facts

 24    that were established from the evidence.         Use your common

 25    sense in drawing inferences.       An inference is not a suspicion

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 19 of 107 PageID #: 5580
                                     JURY CHARGE                        2141

  1    or a guess.    It is a reasoned, logical decision to conclude

  2    that a disputed fact exists -- a disputed fact exists on the

  3    basis of another fact that you know exists, just like that

  4    rain example.

  5                So while you're considering the evidence that

  6    presented to you, you are permitted to draw reasonable

  7    inferences from the proven facts in this trial.           Our law makes

  8    no distinction between the weight that you can give to direct

  9    evidence or to circumstantial evidence.         One is not better

 10    than the other.     You must base your verdict on a reasonable

 11    assessment of all of the evidence in the case.           Let me remind

 12    you that whether your -- whether it is based on direct or

 13    circumstantial evidence or upon logical, reasonable inferences

 14    that are drawn from the evidence, you must be convinced of the

 15    defendant's guilt beyond a reasonable doubt before you can

 16    convict.

 17                The government has presented exhibits in the form of

 18    charts and summaries.      These were shown to you in order to

 19    save some time, to make evidence more meaningful, and to

 20    assist you in considering the evidence.         It is up to you to

 21    decide whether the charts or summaries correctly present the

 22    information that's contained in the testimony and in the

 23    exhibits on which those charts and summaries are based.

 24    Because those charts and summaries were admitted into

 25    evidence, you may consider them as evidence, but you are to

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 20 of 107 PageID #: 5581
                                     JURY CHARGE                        2142

  1    give them no greater consideration than you would give to the

  2    evidence on which they are based.

  3                During the trial, you heard from some witnesses who

  4    testified in Mandarin and whose testimony was simultaneously

  5    translated into English.       There were also documents that were

  6    partially or entirely written in Chinese, and you were given

  7    English translations of those documents.         The interpreters

  8    translated the witnesses' testimony, and the parties agreed on

  9    the English translations of the documents and records.

 10    Chinese to English translations of that evidence have been

 11    admitted into evidence.      All jurors have to consider the same

 12    evidence, so if anybody speaks Mandarin or reads Mandarin, you

 13    must base your decision on the evidence that's presented in

 14    the English translation.

 15                I am going to talk to you now about evaluating the

 16    witnesses and the witnesses' credibility.          You are the sole

 17    judges of the witnesses' and the weight that their testimony

 18    deserves.    There is no magical formula for determining whether

 19    a witness is credible.      You all make these decisions in your

 20    own lives, and the standards that you use in your own lives to

 21    determine whether you believe something that someone is

 22    telling you are the staple standards that you should use here.

 23    Your determination of credibility depends on the impression

 24    that the witness made upon you as to whether that witness was

 25    telling the truth or giving you an accurate version of events.

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 21 of 107 PageID #: 5582
                                     JURY CHARGE                        2143

  1    You should be guided by your common sense.

  2                In making your decision about credibility, you can

  3    take into account any number of factors.         I am going to

  4    suggest a few for you:      The witness' opportunity to see, hear,

  5    and know about the events that the witness described; the

  6    witness' ability to recall and describe those things

  7    accurately; the witness' manner of testifying.           Was the

  8    witness candid and forthright, or did he seem to be hiding

  9    something; was the witness evasive or suspect in some way; how

 10    did the witness' testimony on direct examination compare with

 11    her testimony on cross examination; the reasonableness of the

 12    witness' testimony in light of all the other evidence in the

 13    case; whether the witness had any possible bias, any

 14    relationship to the government or the defendant, any loyalty

 15    or any motive to shade the truth, or any possible interest in

 16    the outcome of the trial, and whether the witness' testimony

 17    was contradicted by his other testimony, by what the witness

 18    said or did on another occasion, by other witness' testimony,

 19    or by other evidence.

 20                Now, inconsistencies and discrepancies in a witness'

 21    testimony or between the testimony of different witnesses, may

 22    or may not cause you to discredit the witness' testimony.               If

 23    there is a discrepancy, or an inconsistency, you should

 24    consider whether it relates to something that's important or

 25    whether it is unimportant, whether the discrepancy or the

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 22 of 107 PageID #: 5583
                                     JURY CHARGE                        2144

  1    mistake was intentional, or whether it was the result of an

  2    innocent mistake, and you should also consider whether there's

  3    a common sense explanation for the inconsistency.           If you

  4    determine that a witness has purposely lied to you, that's

  5    important, and you should consider it seriously.

  6                A witness' testimony may be discredited or impeached

  7    by showing that the witness previously said something

  8    inconsistent with the witness' testimony in front of you.               It

  9    is your job to determine the weight, if any, to be given to

 10    all or part of the testimony of a witness who's been impeached

 11    by prior inconsistent statements.

 12                If you find that a witness has made an inconsistent

 13    statement, you can consider that fact in your assessment of

 14    the witness' credibility.       You can consider whether you

 15    believe the witness or accept the witness' testimony in light

 16    of the prior inconsistent statement.         Again, in making this

 17    determination, you should consider the importance of the

 18    subject matter of this statement.        If you find that the matter

 19    is relatively unimportant, you may decide not to attach much

 20    significance to the inconsistency.        If you find that the

 21    matter is important, you may decide that it casts substantial

 22    doubt on the witness' credibility.

 23                If you find that a witness' statement on the stand

 24    is false in whole or in part, you can disregard the particular

 25    part that you find to be false, or you can disregard the

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 23 of 107 PageID #: 5584
                                     JURY CHARGE                        2145

  1    witness' entire testimony.

  2                You heard expert witness testimony from Luis

  3    De Baca.    He testified as an expert in human trafficking and

  4    forced labor.     An expert witness, I think as I told you at the

  5    time that he testified, is allowed to express an opinion on

  6    matters about which the witness has special knowledge or

  7    training.    Ordinarily, the rules of evidence don't permit

  8    witnesses to testify about their conclusions or their

  9    opinions, but experts are the exception to this rule.            If

 10    specialized knowledge will help you as jurors understand the

 11    evidence or decide a disputed fact, a witness qualified as an

 12    expert by knowledge, skill, experience, training, or education

 13    may testify about that evidence or facts in the form of an

 14    opinion.

 15                You should consider the expert testimony you heard

 16    in this case and give it the weight that you think it

 17    deserves.    If you think that the witness' opinion is not based

 18    on enough education or experience, or that the reasons that

 19    supported the opinion are not sound, or that the expert's

 20    opinion is outweighed by other evidence, you can disregard the

 21    opinion in its entirety.

 22                In short, the expert witness is the same as any

 23    other witness.     You should consider his qualification,

 24    experience, any interest he might have in the outcome of the

 25    case, his reason for testifying, his demeanor, and all of

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 24 of 107 PageID #: 5585
                                     JURY CHARGE                        2146

  1    those other factors that you consider in assessing a witness'

  2    credibility.    You shouldn't accept the testimony of an expert

  3    just because he is an expert, or merely because I allowed the

  4    witness to testify about his opinion, nor should you

  5    substitute it for your own reason, judgment, and common sense.

  6    The determination of the facts rest entirely with you.

  7                You also have heard from some law enforcement

  8    witnesses.    You should evaluate these witnesses in the same

  9    way that you evaluate the testimony of other witnesses -- of

 10    any other witness.      The fact that a witness is a law

 11    enforcement agent does not mean that you should give that

 12    witness' testimony any more or less consideration than any

 13    other witness.     You should use all of those tests of

 14    credibility that we just talked about to evaluate the law

 15    enforcement witness' testimony.        It is up to you to decide,

 16    after you review the evidence, whether to accept the testimony

 17    of law enforcement witnesses and to give it the weight that

 18    you believe it deserves.

 19                You also heard testimony from two informant

 20    witnesses, Ray Tan and Ken Wang.        Informants are witnesses

 21    whom the government paid for information about a defendant.

 22    Sometimes the government uses informants who may conceal their

 23    true identities in order to investigate suspected violations

 24    of the law.    There is nothing improper or illegal in the

 25    government using these techniques.        Indeed, it would be

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 25 of 107 PageID #: 5586
                                     JURY CHARGE                        2147

  1    extremely difficult to find certain kinds of evidence without

  2    informants.    Whether or not you approve of using an informant

  3    to defect unlawful activity is not to enter into your

  4    deliberations in any way.

  5                The defendant did not testify in this case.          Under

  6    our constitution, the defendant in a criminal case never has

  7    any duty to testify or to come forward with evidence.            This is

  8    because the burden of proof remains on the government at all

  9    times and the defendant is presumed innocent.          A defendant is

 10    never required to prove that he is innocent.          You may not

 11    attach any significance to the fact that the defendant did not

 12    testify.    You may not draw any inference against the defendant

 13    because he did not testify.       You may not consider this against

 14    the defendant in any way during your deliberations in the jury

 15    room.

 16                During the trial, counsel read stipulations about

 17    what three witnesses would have said had they testified before

 18    you in person.     These witnesses were not under oath.         The

 19    government and defendant have agreed about what the testimony

 20    of these witnesses would be if they had been called as

 21    witnesses at trial.      The government and the defendant have not

 22    agreed, however, that the stipulation is true or correct.

 23    They have just agreed about the -- what the witnesses would

 24    have said had they testified.

 25                During the course of the trial, you heard testimony

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 26 of 107 PageID #: 5587
                                     JURY CHARGE                        2148

  1    that the lawyers for both parties interviewed witnesses when

  2    prepping for trial.      You must not draw any unfavorable

  3    inference from that fact.       On the contrary, lawyers are

  4    obligated to prepare for their case as thoroughly as possible,

  5    and in the discharge of that responsibility properly interview

  6    witnesses in preparation for trial.

  7                Now, as I will explain to you in the next portion of

  8    the charge, some of the charges against the defendant allege

  9    that he conspired to violate certain federal laws.           Because of

 10    that, I have admitted into evidence certain acts and

 11    statements of other people whom the government alleges were

 12    coconspirators of the defendant.

 13                The reason that we allow this evidence has to do

 14    with the nature of the crime of conspiracy, as I said, I will

 15    explain to you shortly.      A conspiracy is often referred to as

 16    a partnership in crime.      Thus, as in other types of

 17    partnerships, when people enter into conspiracy to do

 18    something illegal, they each become an agent for the other

 19    conspirators in carrying out the conspiracy.

 20                Accordingly, the reasonably foreseeable acts,

 21    declarations, and statements of any member of the conspiracy

 22    and in furtherance of the purpose of the conspiracy, are

 23    deemed to be the acts of all of the members and all of the

 24    members of the conspiracy are responsible for each other acts,

 25    declarations, and statements.        Thus, if you find beyond a

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 27 of 107 PageID #: 5588
                                     JURY CHARGE                        2149

  1    reasonable doubt that the defendant was a member of a criminal

  2    conspiracy charged, then you may also consider any of the

  3    actions or statements of the people that you find to be

  4    members of that conspiracy.       This is the case even if those

  5    actions or statements were made when the defendant wasn't

  6    there and without his knowledge.

  7                However, before you may consider the statements or

  8    acts of a coconspiracy in evaluating the defendant's guilt or

  9    innocence, you must first determine that the act and

 10    statements were made during the existence and in furtherance

 11    of the unlawful scheme.      If the acts were done or the

 12    statements were made by somebody who was not a member of the

 13    conspiracy, or if they were not done or said in furtherance of

 14    that conspiracy, you may not consider them as evidence against

 15    the defendant.

 16                You have heard evidence about the involvement of

 17    certain other people in the activities that are referred to in

 18    the indictment.     You may not draw any inference, favorable or

 19    unfavorable, to the government or the defendant from the fact

 20    that those people are not on trial before you.           You should not

 21    speculate about why these people are not on trial before you,

 22    and you should not allow their absence to influence you in any

 23    way or influence your deliberations in this case.           Your

 24    concern is solely with the defendant who is on trial before

 25    you.

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 28 of 107 PageID #: 5589
                                     JURY CHARGE                        2150

  1                The law does not require either party to call as

  2    witnesses every person who might have been present at the time

  3    or place involved in the case or who may appear to have some

  4    knowledge of the issue at trial.        Nor does the law require any

  5    party to produce all papers and things that are mentioned

  6    during the course of the trial and to introduce them into the

  7    evidence.

  8                Both the government and the defense have the same

  9    power to subpoena witnesses to testify on their behalf.            You

 10    should remember that there is no side has a duty to call a

 11    witness whose testimony would be cumulative of testimony

 12    that's already in evidence, or who would just provide

 13    additional testimony about facts that are already in evidence.

 14    I'm reminding you that the defendant has no obligation to

 15    present any evidence at all.       Only the government has the

 16    burden of proof.

 17                Although the government does bear the burden of

 18    proof, and although a reasonable doubt can arise from the lack

 19    of evidence, the law does not require that law enforcement

 20    authorities use any particular investigative techniques to

 21    uncover or prosecute crime.       Law enforcement techniques are

 22    not your concern.     Your concern is to determine whether, based

 23    upon all the evidence that's been presented in the case, the

 24    government has proven the defendant's guilt beyond a

 25    reasonable doubt.

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 29 of 107 PageID #: 5590
                                     JURY CHARGE                        2151

  1                During the trial you did hear evidence about a

  2    variety of investigative techniques and methods of collecting

  3    evidence.    I instruct you that any evidence that was presented

  4    to you was obtained legally and you can consider it.            The

  5    methods used to collect evidence or to investigate should not

  6    enter into your deliberations in any respect.

  7                So now we are on the second part of the charge.

  8    We're moving along well.

  9                All right.    There are five -- I am going to explain

 10    to you what the elements of each of the crimes are that's

 11    charged in the indictment, and these are elements that the

 12    government must prove beyond a reasonable doubt.

 13                The indictment contains five different counts, and

 14    you'll be called upon to render a separate verdict as to each

 15    count.   Each count charges the defendant with a different

 16    crime.   You must consider those -- each count separately and

 17    return a separate verdict of guilty or not guilty for each of

 18    the counts.    Whether you find the defendant guilty or not

 19    guilty of one offense should not affect your verdict as to any

 20    other offense that's charged.

 21                So we're going to start with the indictment and what

 22    each count charges.      And then I am going to explain to you the

 23    law regarding each count.

 24                So first we'll start with a summary of what those

 25    counts are.

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 30 of 107 PageID #: 5591
                                     JURY CHARGE                        2152

  1                Count 1 charges the defendant with participating in

  2    a conspiracy to provide or obtain forced labor and to benefit

  3    from forced labor.

  4                Count 2 charges the defendant with providing or

  5    obtaining forced labor and benefiting from forced labor.

  6                Count 3 charges the defendant with withholding

  7    passports in connection with the commission of a forced labor

  8    offense.

  9                Count 4 charges the defendant with participating in

 10    a conspiracy to smuggle aliens for purpose of financial gain.

 11                Count 5 charges the defendant with participating in

 12    a visa fraud conspiracy.

 13                You have to come to a verdict on each of these five

 14    counts.    In your deliberations, you should refer to the text

 15    of the indictment, which I will read to you now.

 16                Count 1 of the indictment charges that in or about

 17    and between January 2010 and November 2016, both dates being

 18    approximate and inclusive, within the Eastern District of New

 19    York and elsewhere, the defendant, Dan Zhong, together with

 20    others, did knowingly and intentionally conspire to, one,

 21    provide and obtain the labor and services of one or more

 22    persons by means of, (a), physical restraint, (b), serious

 23    harm and threats of serious harm to such persons and other

 24    persons, (c), the abuse and threatened abuse of law and legal

 25    process, (d), a scheme, plan, and pattern intended to cause

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 31 of 107 PageID #: 5592
                                     JURY CHARGE                        2153

  1    such persons to believe that if they did not perform such

  2    labor and services, they would suffer serious harm and

  3    physical restraint, contrary to the Title 18, United States

  4    Code, Section 1589(a), and, (2), benefit, financially and by

  5    receiving one or more things of value from participation in a

  6    venture that engaged in such acts, knowing and in reckless

  7    disregard of the fact that such venture had engaged in

  8    providing and obtaining labor and services by any such means,

  9    contrary to Title 18, United States Code, Section 1589(b).

 10                Count 2 of the indictment charges that in or about

 11    and between January 2010 and November 2016, both dates being

 12    approximate and inclusive, within the Eastern District of New

 13    York and elsewhere, the defendant Dan Zhong, together with

 14    others, did knowingly and intentionally provide and obtain the

 15    labor and services of one or more persons by means of physical

 16    restraint, serious harm and threats of serious harm to such

 17    persons and other persons, the abuse and threatened abuse of

 18    law and legal process, and a scheme, plan, and pattern

 19    intended to cause such persons to believe that if they did not

 20    perform such labor and services, they would suffer serious

 21    harm and physical restraint and benefit financially and by

 22    receiving one or more things of value from participation in a

 23    venture that engaged in such acts, knowing and in reckless

 24    disregard of the fact that such venture had engaged in the

 25    providing and obtaining of labor and services by any such

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 32 of 107 PageID #: 5593
                                     JURY CHARGE                        2154

  1    means.

  2                Count 3 of the indictment provides in or about and

  3    between January 2010 and November 2016, both dates being

  4    approximate and inclusive, within the Eastern District of New

  5    York and elsewhere, the defendant Dan Zhong, together with

  6    others, did knowingly and intentionally conceal, remove,

  7    confiscate, and possess one or more actual and purported

  8    passports and other immigration documents of one or more

  9    persons in the course of one or more violations of Title 18,

 10    United States Code, Section 1589 and Title 18, United States

 11    Code, Section 1594(a), with intent to violate Title 18, United

 12    States Code, Section 1589, and, to prevent and restrict and to

 13    attempt to prevent and restrict without lawful authority one

 14    or more persons' liberty to move and travel in order to

 15    maintain the labor and services of such persons when such

 16    persons were and had been victims of a severe form of

 17    trafficking in persons, as defined in section 103 of the

 18    Trafficking Victims Protection Act of 2000, to wit, the

 19    requirement, harboring, transportation, provision and

 20    obtaining of one or more persons for labor and services

 21    through the use of force and coercion for the purpose of

 22    subjection to debt bondage.

 23                Count 4 charges that in or about and between January

 24    2010 and November 2016, both dates being approximate and

 25    inclusive, within the Eastern District of New York and

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 33 of 107 PageID #: 5594
                                     JURY CHARGE                        2155

  1    elsewhere, the defendant Dan Zhong, together with others,

  2    knowingly and in reckless disregard of the fact that one or

  3    more aliens had remained in the United States in violation of

  4    law, did knowingly and intentionally conspire to transport and

  5    move such aliens within the United States by means of

  6    transportation, in furtherance of such violation of the law

  7    and for the purpose of commercial advantage and private

  8    financial gain, contrary to Title 8, United States Code,

  9    Sections 1324(a)(1)(A)(ii) and 1324(a)(1)(B)(i).

 10

 11                (Continued on the next page.)

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 34 of 107 PageID #: 5595
                                     JURY CHARGE                        2156

  1                THE COURT:    (Cont'g.)    The last count of the

  2    indictment charges:

  3                That in or about and between January 2010 and

  4    November 2016, both dates being approximate and inclusive,

  5    within the Eastern District of New York and elsewhere, the

  6    defendant, Dan Zhong, together with others, did knowingly and

  7    intentionally conspire to utter, use, attempt to use, possess,

  8    obtain, accept and receive one or more documents prescribed by

  9    statute or regulation for entry into, and as evidence of

 10    authorized stay and employment in the United States, knowing

 11    those documents to have been procured by means or one of or

 12    more false claims and statements and otherwise procured by

 13    fraud and unlawfully obtained, contrary to Title 18, United

 14    States Code Section 1546(a).

 15                Now this count also included the following overt

 16    acts.   The first one is that:

 17                On or about December 10, 2014, Landong Wang sent an

 18    electronic communication to Dan Zhong in which Wang sought

 19    Zhong's assistance to arrange for workers to enter the United

 20    States from the People's Republic of China to perform work

 21    contrary to the terms of their United States visas.

 22                In or about June 2015, Zhong and Landong Wang caused

 23    workers to provide contracting work at a residence in Old

 24    Brookville, New York, contrary to the terms of their United

 25    States visas.

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                             Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 35 of 107 PageID #: 5596
                                     JURY CHARGE                        2157

  1                The third overt act:

  2                In or about August 2015, Zhong sent an electronic

  3    communication to an accessory -- excuse me one second.            I

  4    think I have a typo.

  5                Thank you so much.

  6                Okay, all right I'm just going to start that one

  7    over.   This is the third overt act.

  8                In or about August 2015, Zhong sent an electronic

  9    communication to Ying Randi Lin concerning of use of workers

 10    to provide labor in the United States, contrary to the terms

 11    of the United States visas at a residence in Old Brookville,

 12    New York.

 13                The fourth overt act:

 14                In or about September 2015, Zhong and -- sorry --

 15    Zhong and Ying Randi Lin exchanged electronic communications

 16    concerning the use of workers to provide contracting work at a

 17    residence in Flushing, New York, contrary to the terms of

 18    their United States visas.

 19                In or about October 2015, Zhong and Landong Wang

 20    caused workers to provide contracting work at a residence in

 21    Fresh Meadows, New York, contrary to the terms of their United

 22    States visas.

 23                And finally:    In or about 2015, Landong Wang

 24    possessed workers' passports and visas at a residence in Flesh

 25    Meadows, New York.

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                             Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 36 of 107 PageID #: 5597
                                     JURY CHARGE                        2158

  1                All right, so those are the counts in the

  2    indictment.

  3                One of the things that you'll notice is that the

  4    indictment charges that conduct occurred on or about certain

  5    dates.   The government does not have to establish the exact

  6    date of an alleged offense.       It is enough if the evidence

  7    establishes beyond a reasonable doubt that an offense was

  8    committed on a date that's reasonably near the dates that are

  9    alleged in the indictment.

 10                Venue refers to the location of the charged crimes.

 11    Each count of the indictment alleges that the crime charged

 12    occurred in whole or in part in this judicial district, which

 13    is the Eastern District of New York.         This district includes

 14    Brooklyn, Queens, Staten Island, Nassau and Suffolk counties

 15    on Long Island.     To establish a venue for a crime in this

 16    district, the government must prove that some act in

 17    furtherance of the crime happened in the Eastern District.

 18                Now, during these instructions you're going to hear

 19    me use the words "knowingly" and "intentionally".           I will

 20    define those terms for you before I talk about the individual

 21    charges.

 22                A person acts knowingly if he acts purposely and

 23    voluntarily, and not because of a mistake, accident, or other

 24    innocent reason.     Whether the defendant acted knowingly may be

 25    proved by the defendant's conduct and by all of the facts and

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                             Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 37 of 107 PageID #: 5598
                                     JURY CHARGE                        2159

  1    circumstances surrounding the case.

  2                A person acts intentionally when he acts

  3    deliberately and purposely.       To be intentional, the

  4    defendant's acts must have been the product of his conscious

  5    objective decisions rather than the product of a mistake or

  6    accident.    You may infer that a person ordinarily intends all

  7    of the natural and probable consequences of an act that is

  8    done knowingly.

  9                A person does not have to be aware of the specific

 10    law or rule that his conduct might be violating, but he must

 11    act with the specific intent do whatever it is that the law

 12    forbids.

 13                You will also hear the phrase "reckless disregard"

 14    in some of the counts of the indictment.         Reckless disregard

 15    means to be aware of, but consciously and carelessly ignore

 16    facts and circumstances.       I'll explain what that phrase means

 17    when I instruct you on the crimes that contain that phrase.

 18                These issues about knowledge, intent and reckless

 19    disregard require you to make a determination about the

 20    defendant's state of mind, which is something that can rarely

 21    be proved directly.      A wise and careful consideration of all

 22    the circumstances shown by the evidence and the exhibits in

 23    this case may permit you to make the determination about the

 24    defendant's state of mind.       Indeed, experience has taught that

 25    frequently actions speak louder and more clearly than words,

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                             Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 38 of 107 PageID #: 5599
                                     JURY CHARGE                        2160

  1    and in your everyday affairs, you are frequently called upon

  2    to determine a person's state of mind from his words and

  3    actions in a given set of circumstances.         That's what you're

  4    being asked to do here.

  5                Now I'm going to explain the charges against the

  6    defendant in a different order than the indictment.           I'm going

  7    to start with Counts Two and Three.         Those charge the

  8    defendant with forced labor and concealing passports and

  9    immigration documents in connection with forced labor.            After

 10    I instruct you on Counts Two and Three, I'll define the two

 11    additional ways, other than the defendant personally

 12    committing the crimes charged in Count Two and Three.            That

 13    the government can prove the defendant's guilt of the crimes

 14    charged in Counts Two and Three.

 15                Give me just a minute again.

 16                All right.    So the other thing I want to talk to you

 17    about is aiding and abetting.

 18                In addition to charging the defendant with forced

 19    labor and conspiracy to conceal immigration documents, the

 20    government has charged the defendant with aiding and abetting

 21    each of those crimes.      So that means the defendant is charged

 22    with aiding and abetting the crimes charged in Counts Two and

 23    Three.

 24                So that means that the defendant's charged with

 25    aiding and abetting the crimes that are charged in counts Two

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                             Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 39 of 107 PageID #: 5600
                                     JURY CHARGE                        2161

  1    and Three.

  2                The relevant statute provide this:

  3                Whoever commits an offense against the United

  4    States, or aid or abets, or counsels, commands, induces or

  5    procures its commission, is punishable as a principal; and

  6    whoever wilfully causes an act to be done, which if directly

  7    performed by him, would be an offense against the United

  8    States is punishable as a principal.

  9                Under a theory of aiding and abetting, it is not

 10    necessary that the government prove that the defendant himself

 11    physically committed the crimes of forced labor or concealing

 12    immigration documents.      A person who aids or abets in order to

 13    commit a crime is just as guilty of that crime as if he

 14    committed it himself.      Accordingly, you may find the defendant

 15    guilty of the crimes that are charged in Counts Two or Three,

 16    which I am going to define for you, if you find that the

 17    government proved beyond a reasonable doubt that another

 18    person committed those crimes, and that the defendant aided or

 19    abetted that person committing those crimes.

 20                The first requirement that the government has to

 21    prove that another person committed the act or crimes charged.

 22    Nobody can be convicted of aiding or abetting the criminal

 23    acts of another person if no crime was committed in the first

 24    place.   If you do find that a crime was committed, then you

 25    have to consider whether the defendant aided or abetted the

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                             Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 40 of 107 PageID #: 5601
                                     JURY CHARGE                         2162

  1    commission of that crime.

  2                In order to be an aider or an abettor, it is

  3    necessary that the defendant knowingly associated himself in

  4    some way with the crime, and that he knowingly tried to help

  5    make the crime succeed with some action.

  6                To establish that the defendant knowingly associated

  7    himself with crimes charged in Count Two and Three, the

  8    government must prove beyond a reasonable doubt that the

  9    defendant knew that the crime was being committed.           To

 10    establish that the defendant participated in the commission of

 11    a crime, the government must also prove that the defendant

 12    engaged in some affirmative conduct or overt act in order to

 13    accomplish that crime.      It is not sufficient for the

 14    government to show that the defendant was present where a

 15    crime was committed, that he knew a crime was committed, or

 16    merely associated with other people who committed the crime.

 17    They must show that the defendant took some action that was

 18    intended to help accomplish the crime.

 19                Similarly, someone who has no knowledge that a crime

 20    is being committed, or is about to be committed but

 21    inadvertently does something that aids in the commission of

 22    the crime, is not an aider and an abettor; both knowledge and

 23    action are required.      An aider and abettor must know -- an

 24    aider and an abettor must know that the crime is being

 25    committed and act in a way that is intended to accomplish the

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                             Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 41 of 107 PageID #: 5602
                                     JURY CHARGE                        2163

  1    crime.

  2                To determine whether the defendant aided and abetted

  3    the crimes that are charged in Count Two Or Three, ask

  4    yourself these questions:

  5                Did he participate and intend to participate in the

  6    crime?

  7                Did he knowingly associate himself with the criminal

  8    venture?

  9                Did he act in a way that was intended to help

 10    accomplish the crime?

 11                If you find that the defendant in each of these

 12    three things, the defendant would be an aider and abettor and,

 13    therefore, guilty of the offense.        On other hand if your

 14    answer to these questions is "no", then the defendant would

 15    not be an aider and abettor and you must find him not guilty

 16    under that theory.

 17                The second concept that you should have -- the

 18    second way that you should evaluate the defendant's guilt or

 19    possible guilt for Counts Two and Three -- and Count Two is

 20    providing and obtaining forced labor, and Count Three is

 21    concealing or withholding passports in connection with forced

 22    labor -- even if you do not find that the defendant personally

 23    committed all of the acts that constitute the element of those

 24    counts.

 25                If you find beyond a reasonable doubt that the

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                             Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 42 of 107 PageID #: 5603
                                     JURY CHARGE                        2164

  1    defendant was a member of a conspiracy that's charged in Count

  2    One, which I'm also going to charge you on, you may also but

  3    are not required to find the defendant guilt of the

  4    substantive crimes that are charged in Counts Two and Three

  5    if, you find beyond a reasonable doubt, each of the following

  6    elements:

  7                First, that the crime charged in Count Two Or Three

  8    was committed.

  9                Second, that the person or persons that you find

 10    actually committed the crime were members of the conspiracy

 11    that you decided existed.

 12                Third, that the substantive crime was committed

 13    pursuant to the common plan and understanding among the

 14    conspirators.

 15                Fourth, that the defendant was a member of the

 16    conspiracy at the time the crime was committed.

 17                And fifth, that the defendant could have reasonably

 18    foreseen that the substantive crime might be committed by his

 19    coconspirators.

 20                If you find all five of these elements to exist

 21    beyond a reasonable doubt, then you may find the defendant

 22    guilty of the substantive crime that you're considering, even

 23    though he didn't personally participate in the crime or have

 24    knowledge of every aspect of it.        The reason for this the rule

 25    is simply that a coconspirator who commits a substantive crime

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                             Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 43 of 107 PageID #: 5604
                                     JURY CHARGE                        2165

  1    pursuant to a conspiracy is deemed to act on behalf of all of

  2    the other conspirators; therefore, all coconspirators bear

  3    criminal responsibility for the substantive crimes within

  4    their conspiracy.     If you are not satisfied about any of these

  5    five elements, then you may not find the defendant guilty of

  6    the substantive crimes in Counts Two Or Three, unless the

  7    government proves beyond a reasonable doubt that the defendant

  8    personally committed or aided and abetted in the commission of

  9    the substantive crime.

 10                So now we'll turn to Count Two, that I told you I'm

 11    going out of order, because I think it makes a little more

 12    sense.

 13                All right, I think easier to understand the law that

 14    applies if I talk to you about the substantive counts that

 15    are -- the substantive charges that are in Counts Two Or

 16    Three, and then explain Count One, which charges the defendant

 17    with conspiracy to commit forced labor.

 18                Count Two charges the defendant with forced labor

 19    and is the substantive charge for Count One.          Count One

 20    alleges the conspiracy to commit forced labor while Count Two

 21    alleges what we call a substantive forced labor charge.

 22                The forced labor statute, which is Title 18, United

 23    States, Code Section 1589, provides in relevant part:

 24                Whoever knowingly provides or obtains the labor or

 25    services of a person by any one of the, or by any combination

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                             Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 44 of 107 PageID #: 5605
                                     JURY CHARGE                        2166

  1    of following means:

  2                1, by means of physical restraint against that

  3    person or another person;

  4                By means of serious harm or threats of serious harm

  5    to that person or another person;

  6                By the means of the abuse or threatened abuse of law

  7    or legal process;

  8                By means of any scheme, plan, or pattern intended to

  9    cause the person to believe that if such person did not

 10    perform such labor and services, that person or another person

 11    would suffer serious harm or physical restraint has committed

 12    a crime.

 13                B, whoever knowingly benefits, financially or by

 14    receiving anything of value from participating in a venture

 15    which has engaged in the providing or obtaining of labor or

 16    services by any of the means described in subsection (a),

 17    knowingly or in reckless disregard of the fact that the

 18    venture has engaged in the providing or obtaining of labor or

 19    service the by any such means has committed a crime.

 20                Count Two charges, as I told you before, that the

 21    defendant committed forced labor in two different ways:

 22                By knowingly providing or obtaining services --

 23    sorry.   By knowingly providing or obtaining labor or services

 24    by prohibited means, or by knowingly benefiting from

 25    participating in a venture that he knew or recklessly

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                             Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 45 of 107 PageID #: 5606
                                     JURY CHARGE                        2167

  1    disregarded was engaged in providing or obtaining forced labor

  2    services or services by prohibited means.

  3                I'm going to explain both of these theories of

  4    forced labor.

  5                The first theory on forced labor.

  6                Under the first theory, in order to find a defendant

  7    guilty, you must find that the government has proven each of

  8    the following three elements beyond a reasonable doubt.

  9                First, that the defendant obtained the labor or

 10    services of another person;

 11                Second, that the defendant did so through one of the

 12    following prohibited means;

 13                A, through physical restraint against a person or

 14    another person;

 15                B, through serious harm or threats of serious harm

 16    to the person or any other person;

 17                Through abuse or threatened abuse of law or legal

 18    process or -- that was C;

 19                And then D, through a scheme, plan, pattern intended

 20    to cause the person to believe that if he did not perform such

 21    labor or services, could result in serious harm to or physical

 22    restraint against that person or any other person and;

 23                Third, that the defendant acted knowingly.

 24                The first element:     Obtaining labor or services.

 25                In considering this first element, you must decide

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                             Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 46 of 107 PageID #: 5607
                                     JURY CHARGE                        2168

  1    whether the defendant obtained the labor or services of

  2    another person.     The term "obtain" means gain or acquire.

  3    "Labor" means the expenditure of physical or mental effort.

  4    "Services" means conduct or performance that assists or

  5    benefits someone.     If you find that the government has proven

  6    beyond a reasonable doubt that the defendant obtained the

  7    labor or services of another person, then the first element

  8    has been satisfied.

  9                The second element is prohibited means.

 10                If you find that the defendant obtained the labor or

 11    services of the alleged victims, then you must determine

 12    whether the defendant did so through one of the four

 13    prohibited means; that is, through (1), forced or physical

 14    restraint or threatening to do either to the person or to

 15    another person, (2), serious harm or threats of serious harm

 16    to the person or another person, (3), abuse or threatened

 17    abuse of the law or legal process, or (4), a scheme, plan, or

 18    pattern intended to cause the person to believe that serious

 19    harm would result if he did not perform the labor or services

 20    required of him.     Before you can find that the second element

 21    has been satisfied, you must find beyond a reasonable doubt

 22    that one of those prohibited means that I just talked to you

 23    about was used to obtain the alleged victim's labor or

 24    services.

 25                I'm going to define for you some of the terms that

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                             Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 47 of 107 PageID #: 5608
                                     JURY CHARGE                        2169

  1    you will consider in determining whether this second element

  2    of Count Two has been satisfied.

  3                "Physical restraint".      That means being confined by

  4    being tied, bound, or locked up.

  5                A "threat" is a serious statement expressing an

  6    intention to inflict harm, at once or in the future, and which

  7    is different from idle or careless talk exaggeration or

  8    something that is said in a joking manner.           For a statement to

  9    be a threat, the statement must have been made under such

 10    circumstances that a reasonable person who heard or read the

 11    statement would understand it as a serious expression of an

 12    intent to cause harm.      In addition, the statement must have

 13    been made with the intent that it be a threat, or with the

 14    knowledge that the statement would be viewed as a threat.

 15                The term "serious harm" includes both physical and

 16    nonphysical types of harm.       It can include psychological,

 17    financial, or reputational harm.        Therefore, a threat of

 18    serious harm does not have to involve any threat of physical

 19    convenience.    However, the threats must have serious enough

 20    that, considering all of the surrounding circumstances, a

 21    reasonable person of the same background and in the same

 22    circumstances as the alleged victim would perform or continue

 23    performing labor that the victim would otherwise not have

 24    willing performed in order to avoid the harm.

 25                It is for you to determine whether any statements

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                             Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 48 of 107 PageID #: 5609
                                     JURY CHARGE                        2170

  1    made or threats, as I just defined them, in considering

  2    whether a threat of harm is sufficient to compel or coerce an

  3    alleged victim's services, you may consider the totality of a

  4    defendant's conduct as well as the victim's age, background or

  5    circumstances that were known to the defendant and would make

  6    the victim -- the alleged victim especially vulnerable to

  7    pressure.

  8                You may consider overt threats that the defendant

  9    might have made to place the alleged victims in fear.            You may

 10    also consider, if you do so find, other surrounding

 11    circumstances, such as verbal abuse and insults, isolation,

 12    poor working and living conditions, denial of adequate rest,

 13    food and medical care, pay withholding, or any combination of

 14    these conditions and any other techniques that you find that

 15    the defendant might have used to intimidate victims and compel

 16    them to work.     If you find that any of the four prohibited

 17    means that I mentioned earlier was used, you must then

 18    determine whether their use caused any victim reasonably to

 19    believe that he had no choice but to work or remain working

 20    for the defendant.

 21                The term "abuse or threat end abuse of law or legal

 22    process", means the use or threatened use of law or legal

 23    process, whether it's administrative, civil or criminal, in

 24    any manner or for any purpose for which the law was not

 25    designed in order to exert pressure of another person to cause

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                             Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 49 of 107 PageID #: 5610
                                     JURY CHARGE                        2171

  1    that person to take some action or to refrain from taking

  2    action.

  3                You should give the words "scheme, plan and pattern"

  4    their ordinary meanings.       A "scheme" is a plan or program of

  5    action, especially a crafty or secret one.           A "plan" is a

  6    method for achieving an end or a detailed formulation of

  7    program of actions.      A "pattern" is a mode of behavior or

  8    series of acts that are recognizably consistent.

  9                A few final things about the second element of

 10    forced labor:

 11                To prove forced labor, the government does not need

 12    to link each of the threats allegedly made or actions

 13    allegedly taken against a victim to a particular labor task

 14    that that victim performed.       If a victim was threatened with

 15    or suffered serious harm or physical restraint, as I've

 16    defined them, either as punishment or as part of a climate of

 17    fear that overcame his will and compelled his service, that is

 18    sufficient to establish the second element of the offense of

 19    forced labor.

 20                If you find that the victim was threatened with

 21    serious harm, the government does not have to prove physical

 22    restraint, such as use of chains or locked doors, in order to

 23    establish the offense of forced labor.         The fact that a victim

 24    might have had the opportunity to escape is irrelevant if the

 25    defendant placed the victim in such fear or circumstances that

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                             Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 50 of 107 PageID #: 5611
                                     JURY CHARGE                        2172

  1    the victim reasonably believed that he could not leave.            A

  2    victim who has been placed in such fear or circumstances is

  3    under no affirmative duty to try to escape.

  4                You may consider any condition that made each victim

  5    vulnerable to pressure, as long as you believe that the

  6    defendant also knew about it.        You may find that not all

  7    people have the same courage or firmness.            You may consider,

  8    for example, the background, physical and mental condition,

  9    experience, education, socioeconomic status and any

 10    inequalities between the victims and the defendant, but only

 11    if these conditions were known to the defendant at the time.

 12    Simply put, you may ask whether the alleged victims were

 13    vulnerable in some way known to the defendant so that the

 14    defendant's actions, even if not sufficient to compel another

 15    person to work or enough to compel the victims to work.

 16                Finally, in considering whether service performed by

 17    someone was voluntary, you should keep in mind that it is not

 18    the defense to the crime of forced labor that the person might

 19    have initially agreed voluntarily to render the services or to

 20    perform the work.     If a person willfully begins work but later

 21    wants to stop and then is forced to keep working against his

 22    will by threats of serious -- serious harm or physical

 23    restraint, or by a scheme, plan or pattern intended to cause

 24    him to believe that stopping will result in serious harm or

 25    physical restraint to him or another person, then the service

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                             Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 51 of 107 PageID #: 5612
                                     JURY CHARGE                        2173

  1    becomes involuntary.

  2                Also, the fact that a person is paid a salary or a

  3    wage is not determinative of whether that person has been held

  4    in forced labor.     In other words, if a person is compelled to

  5    labor against his will by any one of the four means I told you

  6    about earlier, his labor is involuntary, even if he is paid or

  7    compensated for the work.

  8                The third element of forced labor is the defendant

  9    must have acted knowingly.       I previously instructed you on

 10    knowledge and reckless disregard, and those definitions should

 11    apply here.

 12                A person acts knowingly if he acts voluntarily and

 13    intentionally not because of mistake, accident or other

 14    innocent reason.     The person does not have to know the

 15    specific law that he might be violating, but that person must

 16    act with specific intent to do the illegal action.

 17                Okay, the second theory on forced labor.

 18                Under this theory, you may consider whether the

 19    government has proved each of the following three elements

 20    beyond a reasonable doubt.

 21                First, that the defendant knowingly benefited

 22    financially or by receiving anything of value from

 23    participating in the venture.

 24                Second, that the venture was engaged in providing or

 25    obtaining labor or services through any one or any combination

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                             Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 52 of 107 PageID #: 5613
                                     JURY CHARGE                        2174

  1    of the prohibited means that I've previously identified.

  2                And third, that the defendant knew or recklessly

  3    disregarded the fact that the venture it was engaged in

  4    providing or obtaining labor or services by any of the these

  5    prohibited means.

  6                Under the second theory of forced labor, the

  7    government does not need to prove that the defendant himself

  8    engaged in providing or obtaining the labor or services of a

  9    person.    The government need only prove that there was a

 10    venture that engaged in one of the prohibited means, that the

 11    defendant knew or recklessly disregarded the fact that the

 12    venture was involved in forced labor, and that he knowingly

 13    participated in some way and benefited financially or by

 14    receiving a thing of value from that venture.

 15                How's everybody doing, okay?       Good.   Okay.

 16                As to the first element:      A venture is two or more

 17    persons associated in fact, whether or not their association

 18    forms a legal entity.      It is sufficient to find that the

 19    defendant played any role in the venture, even if that role

 20    was minor, and even if that role was not related to actually

 21    obtaining of person's labor or services.         In order to be found

 22    guilty, the defendant needs to have knowingly benefited

 23    financially or received something of value from participating

 24    in the venture.     I instructed you on the definition of

 25    knowingly and you should apply that instruction here.

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                             Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 53 of 107 PageID #: 5614
                                     JURY CHARGE                        2175

  1                The second element is prohibited means, and I

  2    already instructed you on those four prohibited means of

  3    providing or obtaining labor or services, and you should apply

  4    those instructions here.

  5                The third element the government must prove beyond a

  6    reasonable doubt that the defendant knew or recklessly

  7    disregarded the fact that the venture was providing or

  8    obtaining labor or services by any of the prohibited means I

  9    previously -- let's see, oh, sorry.         I'm just going to start

 10    over again.

 11                With regard to the third element, the government

 12    must prove beyond a reasonable doubt that the defendant knew

 13    or recklessly disregarded the fact that the venture was

 14    providing or obtaining labor or services by any of those four

 15    prohibited means.     I instructed you on knowledge and reckless

 16    disregard, and you should apply those definitions here.

 17                So if you find that the government has met its

 18    burden of proving beyond a reasonable doubt each of the three

 19    elements of forced labor under the second theory, then you

 20    will have concluded that defendant committed forced labor.

 21    The government does not have to prove both of those theories;

 22    however, the government does have to prove every element under

 23    either the first theory or every element under the second

 24    theory beyond a reasonable doubt in order to prove the

 25    defendant's guilt.      If you make this finding, then you should

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                             Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 54 of 107 PageID #: 5615
                                     JURY CHARGE                        2176

  1    convict the defendant on Count Two.         However, if the

  2    government fails to prove any element of a theory beyond a

  3    reasonable doubt, then you cannot find the defendant guilty

  4    under that theory of forced labor.

  5                The third count is concealing passports and

  6    immigration documents in connection with forced labor in

  7    violation of Title 18, United States Code, Section 1592.

  8                The relevant part of the statute provide that:

  9                Whoever knowingly destroys, conceals, removes,

 10    confiscates or possesses any actual or purported passport or

 11    other immigration document or other actual or purported

 12    government identification document of another person in the

 13    course of a violation of the forced labor statute with intent

 14    to violate the forced labor statute, or to prevent or

 15    restrict, or attempt to prevent or restrict without lawful

 16    authority, the person's liberty to move or travel in order to

 17    maintain the labor and services of that person, or the person

 18    has been a victim of a severe form of trafficking in persons,

 19    has committed a crime.

 20                In order to prove a violation of this section, the

 21    government must prove the following three elements beyond a

 22    reasonable doubt:

 23                First, that the defendant concealed, removed,

 24    confiscated or possessed an actual or purported passport,

 25    visa, or other identification document of another person:

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                             Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 55 of 107 PageID #: 5616
                                     JURY CHARGE                        2177

  1                Second, that the defendant did so in connection with

  2    violating the forced labor statute, or with intent to violate

  3    the forced labor statute, or unlawfully prevent or restrict,

  4    or to attempt or prevent or restrict a person's liberty to

  5    move or travel in order to maintain the labor and services of

  6    that person, when the person is or has been the victim of a

  7    severe form of trafficking in person, and third;

  8                That the defendant acted knowingly.        I'm going to

  9    give a little bit more detailed discussion of each of those

 10    element.

 11                The first element that the government must prove

 12    beyond a reasonable doubt is that the defendant concealed,

 13    removed, confiscated or possessed an actual or purported

 14    passport, immigration document, or other government

 15    identification document of another person.

 16                The word "conceal" means the act of refraining from

 17    disclosure or preventing the discovery of the document, or of

 18    hiding the document.      To "remove" means to take away or

 19    transfer from one place to another.         To "confiscate" means to

 20    appropriate or seize the document.        To "possess" means to hold

 21    and have actual control of the document.

 22                The second element requires that the government

 23    prove the defendant engaged in the concealment, removal,

 24    confiscation or possession of the document either in the

 25    course of violating the forced labor statute; or with intent

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                             Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 56 of 107 PageID #: 5617
                                     JURY CHARGE                        2178

  1    to commit forced labor, or to prevent or restrict, or attempt

  2    to prevent or restrict without lawful authority the person's

  3    liberty to move or travel in order to maintain the labor or

  4    services of that person when the person is or has been the

  5    victim of a severe form of trafficking in person.

  6                In other words, the government must prove beyond a

  7    reasonable doubt that the defendant did any of these acts

  8    while violating the forced labor statute, or with the intent

  9    to violate that statute.       When considering whether the

 10    defendant concealed, removed, confiscated or possessed the

 11    passports in the course of a forced labor event, you should

 12    consider the instructions that I gave you previously on the

 13    elements of forced labor.       When considering whether the

 14    defendant acted with the intent to violate the forced labor

 15    statute, I instruct you that the government does not have to

 16    proof an actual violation of forced labor statute to prove

 17    this element beyond a reasonable doubt.         Even if the defendant

 18    does not succeed in committing forced labor, it is enough for

 19    the element -- for the second element of Count Three if you

 20    find that the defendant acted with the intent to violate the

 21    forced labor statute.

 22                "A severe form of trafficking in persons," means the

 23    recruitment, harboring, transportation, provision or obtaining

 24    of a person for labor or services through the use of force,

 25    fraud, coercion for the purpose of involuntary servitude,

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                             Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 57 of 107 PageID #: 5618
                                     JURY CHARGE                        2179

  1    peonage, debt bondage or slavery.

  2                "Peonage" means holding a victim in involuntary

  3    servitude for the purpose of repaying a debt.          It does not

  4    matter if the debt was legally enforceable.

  5                "Debt bondage" means the status or condition of a

  6    debtor arising from a pledge by the debtor of his personal

  7    services or those of a person under his control as security

  8    for a debt, if the value of those services as reasonably

  9    assessed is not applied toward the liquidation of the debt or

 10    the length and nature of those services are not respectively

 11    limited and defined.

 12                The third and final element of Count Three, is the

 13    defendant acted knowingly and intentionally.

 14                I've instructed you on these before, but I'm going

 15    to remind you of the definitions now.

 16                A person acts knowingly if he acts voluntarily and

 17    intentionally and not because of negligence, accident or other

 18    innocent reason or mistake.       A person acts intentionally if he

 19    acts deliberately and purposefully with the specific intent to

 20    do something illegal.      The person does not have to know the

 21    specific law might that he violating, but the person must act

 22    with the specific intent to do the illegal action.

 23                In conclusion on Count Three, if you find the

 24    defendant has met its burden of proving each of the three

 25    elements I just described --

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                             Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 58 of 107 PageID #: 5619
                                     JURY CHARGE                        2180

  1                MR. CLEARY:    Excuse me, Your Honor, that would be

  2    the government.

  3                THE COURT:    Oh, my gosh.    Sorry about that.

  4                Let's start over again.

  5                In conclusion on Count Three, if you find that the

  6    government has met its burden of proving each of the three

  7    elements that I've just described beyond a reasonable doubt,

  8    then you will have concluded that the defendant has committed

  9    the crime of concealing passports and information documents in

 10    connection with forced labor, and you should find him guilty

 11    of this charge.     But if you find that the government fails to

 12    prove any of these three elements beyond a reasonable doubt,

 13    then you must acquit of defendant of Count Three.

 14                I did misspeak, the defendant has no burden of proof

 15    at all in this regard.      Slip of tongue.     It's the government

 16    that has the burden.

 17                All right, now I'm going to go back to Count One,

 18    which is conspiracy to commit forced labor.

 19                This Count charges the defendant with knowingly and

 20    intentionally conspiring to commit the crime of forced labor.

 21    Since some of the other counts in the indictment also included

 22    a charge of conspiracy to violate other federal laws, pay

 23    attention -- I know you're paying careful attention to

 24    everything -- but I'm going to explain to you what a

 25    conspiracy is.

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                             Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 59 of 107 PageID #: 5620
                                     JURY CHARGE                        2181

  1                A conspiracy is a kind of criminal partnership.

  2    It's an agreement between two or more people to join together

  3    to accomplish an unlawful purpose.        The essence of the crime

  4    of conspiracy is an agreement or understanding to violate

  5    other laws.    A conspiracy is punishable as a crime, even if it

  6    does not achieve its purpose.

  7                The crime of conspiracy to violate a federal law is

  8    a separate and distinct crime from any offense that might have

  9    been committed pursuant to the conspiracy.           That is because

 10    the formation of a conspiracy or a partnership for criminal

 11    purposes is in and of itself a crime.         It is separate and

 12    distinct from the actual violation of any specific federal

 13    law, such as the forced labor statute, which is called a

 14    substantive crime.      That means you may find the defendant

 15    guilty of the crime of conspiracy even though he might not

 16    have committed the substantive crime that was the object of

 17    the conspiracy.

 18                The first count of the indictment charges that the

 19    defendant, together with others, conspired to commit forced

 20    labor.   To prove the crime of conspiracy charged in Count One,

 21    the government must establish each one of the following two

 22    elements beyond a reasonable doubt:

 23                First, that two or more persons knowingly and

 24    intentionally and entered into an agreement to commit forced

 25    labor and;

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                             Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 60 of 107 PageID #: 5621
                                     JURY CHARGE                        2182

  1                Second, that the defendant knowingly and

  2    intentionally became a member of the conspiracy.

  3                The government must prove beyond a reasonable doubt

  4    that the purpose of the conspiracy in this case was to commit

  5    the crime of forced labor, and that the defendant knowingly

  6    and intentionally joined that conspiracy.            If you find that

  7    the government has proven each of these two elements beyond a

  8    reasonable doubt, then you must find the defendant guilty of

  9    Count One.    On the other hand, if you find that the government

 10    has not proven either of these elements beyond a reasonable

 11    doubt, then you must find the defendant not guilty.

 12                The first element of this charge is the existence of

 13    an agreement.

 14                The government must prove beyond a reasonable doubt

 15    that two or more people entered into an agreement to commit

 16    forced labor, which is the object of a conspiracy.           One person

 17    cannot commit a conspiracy alone.        The proof must convince you

 18    that at least two people joined together in a common criminal

 19    scheme.    The government does not have to prove that members of

 20    the conspiracy met together or entered into any express or

 21    formal agreement like a contract.        You do not have to find

 22    that the alleged conspirators stated in words, or in writing,

 23    what the scheme was, its object or purpose, or that the means

 24    by which the scheme was to be accomplished.           Indeed, common

 25    sense would suggest that when people do, in fact, undertake to

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                             Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 61 of 107 PageID #: 5622
                                     JURY CHARGE                        2183

  1    enter a conspiracy, much is left to an unexpressed

  2    understanding.     What the government must show is the

  3    conspirators came to a mutual understanding to cooperate

  4    together to accomplish an unlawful act by means of a joint

  5    plan or a common design.

  6                The existence of an agreement to violate the law may

  7    be established by direct evidence or by circumstantial

  8    evidence.    You may infer the existence of a conspiracy from

  9    the circumstances in the case and the conduct of the parties

 10    involved.    However, because a conspiracy may be secret by its

 11    very nature, there may not be direct proof of its existence.

 12    In the context of conspiracy cases, actions may speak louder

 13    than words.    You may consider the actions and statements of

 14    all of those you find to be participants as proof that a

 15    conspiracy existed.

 16                If all of these evidence, direct and circumstantial,

 17    establishes that the government proved beyond a reasonable

 18    doubt that the minds of at least two of the alleged

 19    conspirators, one of whom was the defendant, came to an

 20    understanding and agreed to work together to accomplish the

 21    object of the charged conspiracy, then the first element, the

 22    existence of a conspiracy, has been established.

 23                The second element is knowing membership in a

 24    conspiracy.

 25                If you conclude that the government has proved

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                             Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 62 of 107 PageID #: 5623
                                     JURY CHARGE                        2184

  1    beyond a reasonable doubt that a conspiracy existed, then you

  2    must next consider the second element:         Whether the defendant

  3    knowingly and intentionally participated in the conspiracy.

  4                I've instructed several times about what knowingly

  5    and intentionally means and you should follow those

  6    instructions here.      A person acts knowingly and intentionally

  7    if he acts voluntarily, deliberately and purposefully and not

  8    because of ignorance, mistakes, accident or carelessness.               In

  9    other words, did the defendant join the conspiracy with an

 10    awareness of at least some of the basic gains and purposes of

 11    the unlawful agreement, and did the defendant participate in

 12    the conspiracy with the intention of furthering its goals.

 13                The defendant's knowledge is something that you may

 14    infer from the proven facts.       To become a member of the

 15    conspiracy, the defendant did not have to know the identities

 16    of every member of the conspiracy, nor did he have to know all

 17    their activities.     Moreover, the defendant did not have to be

 18    fully informed about the details or scope of the conspiracy in

 19    order for you to infer that he knowingly participated.

 20                A defendant can join a conspiracy at any time that

 21    the conspiracy was operating.        The defendant did not have to

 22    join a conspiracy at the beginning.         A conspiracy, once

 23    formed, is presumed to continue either until its objectives

 24    are accomplished or there is some affirmative act of

 25    termination by its members.       Once a person is found to be a

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                             Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 63 of 107 PageID #: 5624
                                     JURY CHARGE                        2185

  1    member of a conspiracy, he is presumed to continue his

  2    membership in the conspiracy until it is finished, unless it

  3    is shown by some affirmative proof that he withdrew and

  4    disassociated himself from it.

  5                In addition, the extent of a defendant's

  6    participation has no bearing on the issue of a defendant's

  7    guilt.   A conspirator's liability is not measured by the

  8    extent or duration of his participation.         Some conspirators

  9    play minor -- sorry, some conspirators play major roles while

 10    others play minor roles.

 11                I want to caution you, though, that the defendant's

 12    mere presence at the scene of an alleged crime does not, by

 13    itself, make him a member of a conspiracy.           Similarly, mere

 14    association with one or more members of the conspiracy does

 15    not automatically make the defendant a member.           A person may

 16    know or be friendly with a criminal without being a criminal

 17    himself.

 18

 19                (Continued on next page.)

 20

 21

 22

 23

 24

 25

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                             Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 64 of 107 PageID #: 5625
                                     JURY CHARGE                        2186

  1                THE COURT:    (Cont'g.)    The fact they have may have

  2    been together and discussed common interests does not

  3    necessarily establish proof that the conspiracy existed or

  4    knowing membership in the conspiracy.

  5                A defendant's participation in the conspiracy must

  6    be established by independent evidence of his own acts or

  7    statements, as well as those of the other alleged

  8    coconspirators, and the reasonable inferences that may be

  9    drawn from them.

 10                I further caution you that mere knowledge or

 11    acquiescence without participating in the unlawful plan, is

 12    not sufficient.     Moreover, a fact that a defendant's acts

 13    without his knowledge merely happen to further the purposes of

 14    the object -- or objectives of the conspiracy does not make

 15    the defendant a member.      More is required under the law.

 16                What is required is that a defendant must have

 17    participated with knowledge of at least some of the purposes

 18    or objectives of the conspiracy and with the intention of

 19    helping achieve its unlawful ends.        If you find that the

 20    government proved beyond a reasonable doubt that the defendant

 21    knowingly participated in a conspiracy to commit forced labor,

 22    then the government has met its burden on this second element.

 23                Okay.   This is the fourth count, which is alien

 24    smuggling conspiracy.      This charges the defendant with

 25    conspiracy to engage in alien smuggling.         The relevant statute

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 65 of 107 PageID #: 5626
                                     JURY CHARGE                        2187

  1    provides, in pertinent part, that any person who knowing or in

  2    reckless disregard of the fact that an alien has come to,

  3    entered, or remains in the United States in violation of law,

  4    transported or moves or attempts to transport or move such

  5    alien within the United States by means of transportation or

  6    otherwise in furtherance of such violation of law or conspires

  7    to do the same has committed a crime.

  8                The defendant is charged with conspiring to engage

  9    in alien smuggling.      I have already given you the instruction,

 10    general definition of conspiracy.        That's the agreement among

 11    two or more people to commit a crime.         The crime of conspiracy

 12    to violate a federal law is a separate offense from the

 13    underlying crime.

 14                It is a separate and distinct -- it is separate and

 15    distinct from an actual violation of alien smuggling, which is

 16    the object of the conspiracy and what we call a substantive

 17    crime.

 18                In order to find the defendant guilty of conspiracy

 19    to commit alien smuggling, you must find that two or more

 20    people agreed to commit the crime of alien smuggling, and the

 21    defendant knowingly and intentionally became a member of the

 22    conspiracy.    Here are the elements of alien smuggling.

 23                First, that the alien workers were in the United

 24    States in violation of the law.

 25                Second, that the defendant or a coconspirator knew

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 66 of 107 PageID #: 5627
                                     JURY CHARGE                        2188

  1    or acted in reckless disregard of the fact that the alien

  2    workers remained in the United States in violation of the law.

  3                Third, that the defendant or a coconspirator

  4    transported the alien workers within the United States.

  5                And, fourth, that the defendant or a coconspirator

  6    acted willfully to further the alien workers' illegal presence

  7    in the United States.

  8                The first element is that an alien was, in fact, an

  9    alien at the time of the offense alleged in the indictment.

 10    An alien is a person who is not a natural born or naturalized

 11    citizen or a national of the United States.          A national of the

 12    United States is someone who is born in a United States

 13    territory.

 14                Under the agreement between the United States of

 15    America and the People's Republic of China, on the conditions

 16    of construction of new embassy complexes in Washington and

 17    Beijing, that's referred to as COCA, Chinese workers for a

 18    private construction company can be admitted to the United

 19    States under diplomatic visas for the purpose of performing

 20    work on an approved construction projects on Chinese

 21    government diplomatic facilities in the United States.

 22                Working on other projects or remaining in the United

 23    States after their work is done is a violation of the

 24    conditions of those visas.       In other words, an alien who is

 25    admitted to the United States under a diplomatic visa for the

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 67 of 107 PageID #: 5628
                                     JURY CHARGE                        2189

  1    purpose of performing certain construction work, but who works

  2    on nonapproved construction projects or stays here after their

  3    work is done is in the United States illegally.

  4                The second element is knowledge or disregard of the

  5    facts -- of the fact that an alien remained in the United

  6    States in violation of the law.        In other words, to be guilty

  7    of alien smuggling conspiracy, the defendant must have known

  8    that the alien workers that he or his coconspirators

  9    transported were aliens who were in the United States

 10    illegally, or they must have acted with reckless disregard of

 11    the facts about their status.

 12                I instructed you before on knowledge.         Apply that

 13    instruction here.     And just as a reminder, reckless disregard

 14    means deliberate indifference to facts, that if considered and

 15    weighed in reasonable manner, indicate the highest probability

 16    that the alleged alien was, in fact, an alien, and was in the

 17    United States unlawfully.

 18                Said another way, reckless disregard means to be

 19    aware of but consciously and carelessly ignore facts and

 20    circumstances, clearly indicating that a person transported

 21    was an alien who entered and remained in the United States

 22    illegally.

 23                The third element is transportation of an alien who

 24    is in the United States unlawfully.         That does not mean

 25    transporting a person from China to the United States, but

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 68 of 107 PageID #: 5629
                                     JURY CHARGE                        2190

  1    means transporting an alien who's already present here within

  2    the United States.

  3                The fourth element is willful conduct in furtherance

  4    of the alien's illegal presence in the United States.            The

  5    evidence must show a direct and substantial relationship

  6    between the transportation and furthering the aliens' unlawful

  7    presence in the United States.

  8                If the transportation of illegal aliens is merely

  9    incidental to the aliens' presence in the United States, it is

 10    not a violation of the law.       The transportation is illegal

 11    only when it is in furtherance of the aliens' unlawful

 12    presence.    Transportation is in furtherance of the aliens'

 13    unlawful presence when the transportation advanced or assisted

 14    the aliens' illegal presence.

 15                In determining whether there is direct -- whether

 16    there was a direct and substantial relationship between the

 17    transportation and furthering the aliens' unlawful presence in

 18    the United States, you should consider all of the relevant

 19    evidence, including the time of the transportation, place,

 20    distance of the transportation, and the overall impact of the

 21    transportation.

 22                To conclude, if you find that the government proved

 23    beyond a reasonable doubt that the defendant knowingly and

 24    intentionally agreed with others to commit the crime of alien

 25    smuggling, then you should find the defendant guilty of

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 69 of 107 PageID #: 5630
                                     JURY CHARGE                        2191

  1    Count 4.

  2                As I have already instructed you, a conspiracy is a

  3    crime even if it does not achieve its purpose.           The government

  4    does not have to prove that the defendant or his

  5    coconspirators actually committed the crime of alien

  6    smuggling.    What the government must prove is that the

  7    defendant voluntarily entered a conspiracy whose purpose was

  8    to commit alien smuggling.

  9                If you find the defendant guilty of Count 4, you

 10    then have to decide whether he acted for the purpose of

 11    commercial advantage or private financial gain.           The phrase

 12    commercial advantage or private financial gain should be given

 13    its ordinary and natural meaning.        Commercial advantage is a

 14    profit or gain in money or property obtained through business

 15    activity.    Private financial gain is a profit or gain in money

 16    or property specifically for a particular person or group.

 17    There is no requirement that the defendant actually received

 18    some financial gain, however, you may consider any evidence

 19    that the defendant did or did not receive financial gain in

 20    deciding whether he acted for the purpose of achieving

 21    financial gain.

 22                The final count is visa fraud conspiracy.         This

 23    count charges the defendant with conspiracy to engage in visa

 24    fraud.   The relevant statute is Title 18, United States Code,

 25    Section 1546(a), which provides that any person who utters,

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 70 of 107 PageID #: 5631
                                     JURY CHARGE                        2192

  1    uses, attempts to use, possesses, obtains, accepts, or

  2    receives any visa permit, border crossing card, alien

  3    registration receipt card, or other document prescribed by

  4    statute or regulation, for entry into or as evidence of

  5    authorized stay or employment in the United States, knowing it

  6    to have been procured by means of any false claim or

  7    statement, or to have been otherwise procured by fraud or

  8    unlawfully obtained or conspired to do the same has committed

  9    a crime.

 10                I have already instructed you on conspiracy law.

 11    That applies here, as does the general definition of

 12    conspiracy, which is an agreement among two or more people to

 13    commit a crime.     Here, the defendant is charged with agreeing

 14    with others to commit visa fraud.        Here are the elements for

 15    the crime of visa fraud.

 16                First, the defendant or his coconspirators uttered,

 17    used, attempted to use, possessed, obtained, accepted or

 18    received a document that was procured by means of a false

 19    statement, or by fraud, or was unlawfully obtained.

 20                Second, that the document was a nonimmigrant visa.

 21                And, third, that at the time the document was

 22    uttered or used or attempted to be used, possessed, obtained,

 23    accepted, or received, that the defendant or his

 24    coconspirators knew that the document was procured by means of

 25    a false statement or by fraud or was unlawfully obtained.

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 71 of 107 PageID #: 5632
                                     JURY CHARGE                        2193

  1                The first element is that the person uttered, used,

  2    attempted to use, possessed, obtained, accepted or received a

  3    document that was procured by means of a false statement, or

  4    fraud, or was unlawfully obtained.

  5                To utter a document means to use the document by

  6    means of a fraudulent representation that is as genuine.            To

  7    use or attempt to use means to present the document to

  8    immigration officers in an attempt to enter the United States.

  9    A statement is false if it was untrue when made.

 10                For a document to be procured by means of a false

 11    statement or fraud, the false statement must have been

 12    material.    A misrepresentation is material if has a natural

 13    tendency to influence or is capable of influencing the

 14    decision of the decision making body to which it is addressed.

 15                It is not sufficient that an individual simply made

 16    any false statement.      To constitute visa fraud, an individual

 17    must have made a false statement that would tend to influence

 18    or was capable of influencing the United States Department of

 19    State's decision to issue a visa.        However, the false

 20    statement need not have actually influenced the Department of

 21    State's decision or had any actual effect, but it must have

 22    been capable of doing so.

 23                The second element is that the document in question

 24    was a nonimmigrant visa.

 25                The third element is that at the time the defendant

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 72 of 107 PageID #: 5633
                                     JURY CHARGE                        2194

  1    uttered or used or attempted to use or possessed or obtained

  2    or accepted or received the document, the defendant or his

  3    coconspirators knew that it was procured by means of a false

  4    statement or by fraud or was unlawfully obtained.

  5                I have already explained to you what knowledge means

  6    and that applies here as well.

  7                Acting knowingly means to act intentionally and

  8    voluntarily.

  9                The visa fraud conspiracy that's charged in Count 5

 10    requires proof of at least one overt act for the purpose of

 11    carrying out the conspiracy.       An overt act is any action

 12    intended to help the object of the conspiracy, which in this

 13    charge is uttering, using, possessing, obtaining, accepting or

 14    receiving of nonimmigrant visas that were known to be procured

 15    through false statement or fraud or other unlawful means.

 16                An overt act does not have to be a criminal act, but

 17    it must contribute to advancing the goals of the conspiracy.

 18    The government does not have to prove that all overt acts

 19    alleged in the indictment occurred, or that any overt act was

 20    committed at precisely the time alleged in the indictment.              It

 21    is sufficient for the government to prove beyond a reasonable

 22    doubt that the overt act occurred at or about the time and

 23    place stated.     You also do not have to find that the defendant

 24    himself committed the overt act.        It is sufficient for the

 25    government to show that one conspirator knowingly committed an

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 73 of 107 PageID #: 5634
                                     JURY CHARGE                        2195

  1    overt act in furtherance of the conspiracy, since in the eyes

  2    of the law, such an act becomes the act of all members of the

  3    conspiracy.

  4                If you find that the defendant agreed to enter into

  5    an unlawful agreement, to commit visa fraud, you must also

  6    determine whether one of the members of the conspiracy

  7    knowingly committed at least one overt act and that the overt

  8    act was committed to further the goal of the conspiracy.            You

  9    may only find the defendant guilty of this count if you find

 10    that the government has satisfied the overt act required

 11    beyond a reasonable doubt.

 12                Here are the indictments -- the overt acts that are

 13    charged in the indictment.

 14                On or about December 10 of 2014, Landong Wang sent

 15    an electronic communication to Dan Zhong in which Wang sought

 16    Zhong's assistance to arrange for workers to enter the United

 17    States from the People's Republic of China to perform work

 18    contrary to the terms of the United States visas -- of their

 19    United States visas.

 20                The second overt act.      In or about June 2015, Zhong

 21    and Wang caused workers to provide contracting work at a

 22    residence in Old Brookville, New York, contrary to the terms

 23    of their United States visas.

 24                Third overt act.     In or about August 2015, Zhong

 25    sent an electronic communication to Ying Randi Lin, concerning

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 74 of 107 PageID #: 5635
                                     JURY CHARGE                        2196

  1    the use of workers to provide labor in the United States,

  2    contrary to the term of their United States visas, at a

  3    residence in Old Brookville, New York.

  4                I think we are onto the fourth one now.

  5                In or about September 2015, Zhong and Ying Randi Lin

  6    exchanged electronic communications concerning the use of

  7    workers to provide contracting work at a residence in

  8    Flushing, New York, contrary to the terms of their United

  9    States visas.

 10                The next overt act.      In or about October 2015, Zhong

 11    and Wang caused workers to provide contracting work at a

 12    residence in Fresh Meadows, New York, contrary to the terms of

 13    their United States visas.

 14                And the final overt act, in or about October 2015,

 15    Landong Wang possessed workers' passports and visas at a

 16    residence in Fresh Meadows, New York.

 17                You must consider whether any overt act in

 18    furtherance of the crime occurred within the Eastern District

 19    of New York.    As a reminder, the Eastern District of New York

 20    encompasses Kings County, Nassau County, Queens County,

 21    Richmond County, which is Staten Island, Suffolk County, and

 22    along with the Southern District of New York, the waters

 23    within the counties of the Bronx and New York.

 24                In this regard, it is enough to satisfy this element

 25    if any act in furtherance of the crime occurred within this

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 75 of 107 PageID #: 5636
                                     JURY CHARGE                        2197

  1    district.    If you find that the government has failed to prove

  2    that any act in furtherance of the crime occurred within this

  3    district or if you have a reasonable doubt on any element of

  4    visa fraud, then you must acquit.

  5                All right.    We are in the home stretch.

  6                So I want -- this is the final part of my charge to

  7    you.

  8                In a few minutes, you are going to begin your

  9    deliberations, and I want to give you some general rules about

 10    your deliberations.

 11                I want to remind you that nothing that I've said in

 12    these instruction or at any point in the trial is intended to

 13    suggest that I think you should reach any particular verdict.

 14    Your verdict is entirely up to you.         In order for your

 15    deliberations to proceed in an ordinarily way, you have to

 16    have a foreperson.      In this district, traditionally, juror

 17    number 1 acts as the foreperson, but when you begin your

 18    deliberations, if you all decide that you want to elect

 19    another foreperson, you can do so.

 20                The foreperson will be responsible for signing all

 21    communications to the Court and for handing them to the deputy

 22    marshal during your deliberations.        But, of course, the

 23    foreperson's vote is not entitled to any more weight than that

 24    of any other juror.

 25                Your duty is to reach a fair conclusion from the law

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 76 of 107 PageID #: 5637
                                     JURY CHARGE                        2198

  1    as I have given it to you and the evidence that's been

  2    presented in this case.      This is an important duty.       When you

  3    are in the jury room, listen to each other, discuss the

  4    evidence and the issues in the case amongst yourself.            It is

  5    the duty of each jury to consult with your fellow jurors, to

  6    deliberate with an eye toward reaching a verdict, if you can

  7    do that without violating your individual judgment.

  8                No one should surrender a conscientious conviction

  9    of what the truth is and what the weight and effect of the

 10    evidence is.    Each of you must decide the case for yourself

 11    and not merely give in to the conclusions of your fellow

 12    jurors.    You should examine the evidence and the issues before

 13    you with candor and with frankness, and with proper deference

 14    to and respect for the opinions of your fellow jurors.

 15                You should not hesitate to reconsider your opinion

 16    from time to time, and to change your opinion if you are

 17    convinced that you are wrong.        But don't surrender an honest

 18    conviction about the weight and effect of the evidence just to

 19    arrive at the verdict.      Your decision must be unanimous.        All

 20    of you must agree.      It is extremely important that you not

 21    communicate with anyone outside the jury room about your

 22    deliberations or about anything related to this case.            You

 23    can't use any electronic device or media, telephone, cell

 24    phone, smart phone, tablet, computer, text messaging device,

 25    blog, social networking site, to communicate with anybody

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 77 of 107 PageID #: 5638
                                     JURY CHARGE                        2199

  1    regarding any information about this case.          You can't research

  2    or do any kind of investigation about the case until after I

  3    accept your verdict.

  4                There is only one exception to this rule about

  5    communicating.     If you have a question for me, or if it

  6    becomes necessary for you to communicate with me, you can send

  7    a note through the deputy marshal that's signed by your

  8    foreperson.    No member of the jury should try to communicate

  9    with me accept by a signed note, and I will never communicate

 10    with any member of the jury on any subject touching on the

 11    merits of this case other than in writing or here in an open

 12    court.   If during your deliberations you have questions about

 13    the law or you want more explanation about the law, you may

 14    send me a note.

 15                During your deliberations, if you can't remember

 16    part of the testimony, you may request that a witness'

 17    testimony or portions of the testimony be sent back to you in

 18    the jury room.     If you want to see any of the exhibits, we'll

 19    send those back, too.

 20                Sometimes it is not always easy to locate the --

 21    what you want, if you want some particular piece of testimony,

 22    so be as specific as you can in requesting exhibits or

 23    portions of testimony.

 24                The government must prove the defendant's guilt

 25    beyond a reasonable doubt, as we've already talked about.               If

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 78 of 107 PageID #: 5639
                                     JURY CHARGE                        2200

  1    you find that the government meets this burden -- meets its

  2    burden, then your verdict should be guilty.          If the government

  3    does not meet its burden, your verdict must be not guilty.

  4                To reach a verdict, you must be unanimous.          To

  5    assist you, I prepared a verdict form that may help you in

  6    your deliberations.      On the verdict sheets are spaces that are

  7    marked not guilty and guilty for each count.          It is in no way

  8    meant to tell you how to deliberate or decide the facts of the

  9    case.   The foreperson, when you have reached a verdict, the

 10    foreperson should use a check mark in the appropriate space

 11    for guilty or not guilty for each count of the indictment, and

 12    the foreperson should also initial and put the date between

 13    each mark on the verdict form.

 14                As I said before, each of you is entitled to your

 15    opinion, but you should consult with each other, reach an

 16    agreement based solely and wholly on the evidence, if you can

 17    do so without contradicting your individual judgment.

 18                Each of you must decide the case for yourself.

 19    However, if after carefully considering all the evidence and

 20    the arguments of your jurors your view is different from the

 21    others, you shouldn't change your opinion just because you are

 22    outnumbered.    Your final vote must reflect your conviction and

 23    how the issues should be decided.        When you have reached a

 24    verdict, just send me a note that is signed by your foreperson

 25    that says you have reached a verdict.         Do not write down what

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 79 of 107 PageID #: 5640
                                     JURY CHARGE                        2201

  1    the verdict is.

  2                You should never give a numerical count of where the

  3    jury stands in its deliberations in any notes or

  4    communications with the Court.

  5                Ladies and gentlemen, the government, the defendant,

  6    and the Court rely on you to give full and conscientious

  7    deliberation and consideration to the issues and the evidence

  8    before you.    When you do that, you carry out your oaths as

  9    jurors to render a true verdict.

 10                I am going to ask you to wait for a minute.          I want

 11    to make sure I haven't left anything out.          So I am going to

 12    consult with counsel at the side.

 13                (Sidebar conference.)

 14                (Continued on the next page.)

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 80 of 107 PageID #: 5641
                                 SIDEBAR CONFERENCE                     2202

  1                (WHEREUPON, the following proceedings were had at

  2    sidebar, out of the hearing of the open courtroom, to wit:)

  3                (The following occurred at sidebar.)

  4                MR. SOLOMON:    Is it the Court's intention to provide

  5    the jury instructions, written instructions to the jury?

  6                THE COURT:    We're going to fix them.

  7                MR. SOLOMON:    I think we have a new nits.       I don't

  8    think most of these things need to be read to the jury, but if

  9    we can bring them up now.

 10                THE COURT:     Sure.

 11                MR. SOLOMON:    So the first one was on informant

 12    witnesses.    My page number is 14.

 13                So the sentence -- second sentence reads:

 14    Informants are witnesses who the government paid for

 15    information about a defendant.

 16                THE COURT:    Yes.

 17                MR. SOLOMON:    That's inconsistent with the evidence.

 18    I think what's more accurate is, informants are witnesses who

 19    provide information to the government and they are sometimes

 20    paid.

 21                THE COURT:    Here's the only thing about this.        We

 22    distributed this to you with this language.          So are we talking

 23    about -- I want to be accurate, but --

 24                MR. SOLOMON:    That's the only edit of that type

 25    of --

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 81 of 107 PageID #: 5642
                                 SIDEBAR CONFERENCE                     2203

  1                THE COURT:    All right.    Did they both get paid?         I

  2    don't remember.

  3                MR. SOLOMON:    No.   Just Ken Wang got paid.

  4                THE COURT:    I suppose it should be accurate.        Do you

  5    object to that?

  6                MR. CLEARY:    Tell me what you --

  7                MR. SOLOMON:    Informants are witnesses who provide

  8    information to the government.        They are sometimes paid.

  9                MR. CLEARY:    I am fine with that.

 10                THE COURT:    Informants are witnesses -- say it

 11    again.

 12                MR. SOLOMON:    Who provide information to the

 13    government.    They are sometimes paid.

 14                THE COURT:    Okay.

 15                MR. SOLOMON:    Next one I have is on page 22, and

 16    this might be an older version here.         You explained that you

 17    would provide further instructions on reckless disregard.

 18                THE COURT:    I wondered if I forgot that, but I said

 19    it, didn't I?

 20                MR. SOLOMON:    For -- you did.     You did make that

 21    instruction.    So there is a further reckless disregard section

 22    just on alien smuggling, but it did not occur in the forced

 23    labor section theory.

 24                MR. HEEREN:    It is on page 43, where the

 25    instruction -- the more detailed instruction occurs.

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 82 of 107 PageID #: 5643
                                 SIDEBAR CONFERENCE                     2204

  1                THE COURT:    Okay.   So that should go --

  2                MR. HEEREN:    That's specific to alien smuggling, but

  3    just swapping out the alien language.

  4                THE COURT:    What page?

  5                MR. HEEREN:    It should go on page -- I think page

  6    30, under third element, knew or recklessly disregarded.

  7                THE COURT:    This is -- okay.     And then insert that

  8    right there.

  9                MR. SOLOMON:    In other words, a version of that

 10    language should appear in that element as well.

 11                THE COURT:    Okay.

 12                MR. SOLOMON:    I think there might be a version

 13    control issue with page numbers.        I have page 29.     This is the

 14    "knowingly" instruction for the first theory of Count 1.

 15                THE COURT:    Yes.

 16                MR. SOLOMON:    There's a reference -- page 28.        I

 17    apologize.

 18                So there's a reference to reckless disregard in that

 19    instruction that should not apply.

 20                THE COURT:    Where is this?

 21                MR. SOLOMON:    This is second sentence of the first

 22    paragraph.

 23                MR. HEEREN:    Page 28, Your Honor.

 24                THE COURT:    Okay.

 25                MR. SOLOMON:    And last item I had was --

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 83 of 107 PageID #: 5644
                                 SIDEBAR CONFERENCE                     2205

  1                THE COURT:    One of the jurors has to go to the

  2    bathroom.    Let me let them go.

  3                (Sidebar conference paused.)

  4

  5                (Continued on the next page.)

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 84 of 107 PageID #: 5645
                                     PROCEEDINGS                        2206

  1                (Open court.)

  2                THE COURT:    Sorry, folks.     This will take me a

  3    couple minutes.     I know you need to use the facilities.         I

  4    understand.    Please don't talk about the case.         But it may be

  5    a minute or so.     Okay?

  6                THE COURTROOM DEPUTY:      All rise.

  7                (WHEREUPON, at 12:24 p.m., the jury exited the

  8    courtroom.)

  9

 10

 11                (Continued on the next page.)

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 85 of 107 PageID #: 5646
                                 SIDEBAR CONFERENCE                     2207

  1                (Sidebar conference continues.)

  2                THE COURT:    Next?

  3                MR. SOLOMON:    The last issue -- Mr. Heeren also has

  4    one issue.    Last issue I had there was a shorthand reference

  5    to Count 3 as --

  6                THE COURT:    Nothing in this charge was shorthand.

  7    Believe me.

  8                MR. SOLOMON:    I understand.     Apologies.

  9                THE COURT:    That's all right.

 10                MR. SOLOMON:    Conspiracy to conceal immigration

 11    documents.

 12                MR. CLEARY:    What page?

 13                MR. SOLOMON:    Page 33.    Aiding and abetting.

 14                THE COURT:    Yeah.

 15                MR. SOLOMON:    There's a reference to conspiracy to

 16    conceal immigration documents, and I think the full title is

 17    conspiracy to conceal passport and immigration documents.

 18                THE COURT:    Okay.

 19                MR. SOLOMON:    And then the following page, there was

 20    another reference to concealing immigration documents.            This

 21    was under the statutory definition.

 22                THE COURT:    Right.

 23                MR. SOLOMON:    So it is the second line under the

 24    statutory definition.      I think it should be right there.        So

 25    we would ask for the insertion of the words "passport or

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 86 of 107 PageID #: 5647
                                 SIDEBAR CONFERENCE                     2208

  1    immigration documents."

  2                MR. CLEARY:    Sorry, Alex, where are you?

  3                MR. SOLOMON:    Page 34, under the statutory

  4    definition.

  5                MR. CLEARY:    Got it.

  6                MR. HEEREN:    And then the last one, Your Honor, was

  7    there was no mention of the special findings that needed to be

  8    made in the verdict sheet.       I don't think the Court needs to

  9    say much except to say, "There's some additional findings that

 10    you may need to make.      Follow the instruction on the verdict

 11    sheet, as appropriate," or something along those lines.

 12                THE COURT:    All right.    I think I will tell them to

 13    follow the instruction, assuming they can read.

 14                MR. HEEREN:    That's fine.

 15                THE COURT:    All right.    What have you got?

 16                MR. CLEARY:    Nothing on the instructions.       I had one

 17    issue about sending exhibits back.        You want to hear that now?

 18                THE COURT:    No.   But we send them all back.

 19                MR. CLEARY:    The instruction says you send them back

 20    if they ask.

 21                THE COURT:    I am going to send them all back.

 22                MR. CLEARY:    My issue on that, on the bank

 23    documents, which we stimulated to, we only stipulated to the

 24    documents themselves, and the documents got offered by the

 25    government, they had transmittal letters on them, and we would

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 87 of 107 PageID #: 5648
                                 SIDEBAR CONFERENCE                     2209

  1    ask the government to delete the transmittal letters and just

  2    put in the bank documents.

  3                MR. SOLOMON:    That's fine.

  4                MR. HEEREN:    I thought we had taken that out.

  5                MR. SNELL:    No, they are not out yet.

  6                THE COURT:    All right.    Anything else?

  7                MR. CLEARY:    Nothing from us.

  8                MR. SOLOMON:    Thank you, Your Honor.

  9                THE COURT:    I think what I am going to do is, since

 10    I am going to tell them about the verdict sheet, I think I

 11    will change that language about the -- do you think it makes

 12    sense to give them the reckless disregard on the --

 13                MR. SOLOMON:    I think it would because you promised

 14    to give that instruction.

 15                THE COURT:     So that would be on page 30, and then I

 16    also will tell them about the informant, and I will just tell

 17    them that I misspoke, and I will tell them about the verdict

 18    sheet.   So those are the three things that I am going to tell

 19    them about.

 20                So let's give them a few minutes to do whatever they

 21    need to do, and then -- we will be in recess for just a couple

 22    minutes.

 23                Do you want the verdict sheets?

 24                MR. CLEARY:    Thank you.

 25                MR. HEEREN:    Thank you, Your Honor.

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 88 of 107 PageID #: 5649
                                 SIDEBAR CONFERENCE                     2210

  1                THE COURT:    All right.    So let's reconvene in about

  2    ten.

  3                (WHEREUPON, at 12:24 p.m., a recess was had.)

  4

  5                (Continued on the next page.)

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                       Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 89 of 107 PageID #: 5650
                                     PROCEEDINGS                        2211

  1                THE COURTROOM DEPUTY:      All rise.

  2                THE COURT:    All right, everybody can sit down.

  3                All right, so just to be clear, and I'm just going

  4    to say this because it annoys me.        I gave out these

  5    instructions before for the specific -- I know sometimes we

  6    don't look at them and then when you hear them you decide you

  7    want something else.      I'm going change them.      But it's

  8    annoying.

  9                You guys have not really annoyed me the whole trial,

 10    but today.    All right.

 11                So I'll add that reckless disregard business, which

 12    is on page 30, and the informant.        And then I'll tell them to

 13    read the verdict sheet.

 14                All right, let's get the jury, please.

 15                (Pause.)

 16                THE COURTROOM DEPUTY:      All rise.

 17                (Jury enters the courtroom.)

 18                THE COURTROOM DEPUTY:      You may be seated.

 19                THE COURT:    I'm just going to take a little bit more

 20    of your time.     I want to clarify a couple of things.

 21                I gave you an instruction about informant witness,

 22    and I just want to clarify.

 23                The informant witnesses in this case were Ray Tan

 24    and Ken Wang.     And informants are witness whose provide

 25    information to the government and they are sometimes paid, not

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 90 of 107 PageID #: 5651
                                     PROCEEDINGS                        2212

  1    always.

  2                I also talked to you about reckless disregard as one

  3    of the states of mind.

  4                So in the forced labor count, which is Count Two,

  5    the third element of that crime is new or recklessly

  6    disregarded.    And in this context of this case, reckless

  7    disregard means deliberate indifference to facts that if

  8    considered and weighed in a reasonable manner indicate the

  9    highest probability that the venture was engaging in forced

 10    labor.

 11                And the last thing that I want to tell you about, I

 12    did tell you that you'd have a verdict sheet.          The verdict

 13    sheet does require at points you to answer a couple -- you can

 14    all read, but I'm just telling you that in addition to

 15    checking it off, it requires you to answer a couple of

 16    questions.    So I think it will be clear when you look at it.

 17                I just want to see the lawyer at the side one more

 18    time to make sure that we dotted all our Is and crossed our

 19    Ts.

 20                (Continued on the next page.)

 21                (Sidebar conference.)

 22

 23

 24

 25

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 91 of 107 PageID #: 5652
                                 SIDEBAR CONFERENCE                     2213

  1                (The following occurred at sidebar.)

  2                MR. SOLOMON:    Absolutely.

  3                THE COURT:    Okay, nobody has any objections,

  4    correct?

  5                MR. CLEARY:    Correct.

  6                MR. SOLOMON:    Yes.

  7                THE COURT:    All right.

  8                (End of sidebar conference.)

  9                (Continued on the next page.)

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 92 of 107 PageID #: 5653
                                     PROCEEDINGS                        2214

  1                (In open court; Jury present.)

  2                THE COURTROOM DEPUTY:      Will the marshal please come

  3    forward and be sworn.

  4                (Whereupon, the marshal was sworn.)

  5                THE MARSHAL:    I do.

  6                THE COURTROOM DEPUTY:      Thank you.

  7                THE COURT:    All right, ladies and gentlemen, you may

  8    begin your deliberations.

  9                THE COURTROOM DEPUTY:      All rise.

 10                THE COURT:    And just to be clear, we'll keep the

 11    alternates separate from the 12 regular jurors.

 12                (Jury retires to deliberate at 12:49 p.m.)

 13                (Jury exits the courtroom.)

 14                THE COURTROOM DEPUTY:      You may be seated.

 15                THE COURT:    All right, so anything else.

 16                MR. SOLOMON:    One quick item, Your Honor.

 17                We'll provide the Court with proposed instructions

 18    on forfeiture this afternoon.

 19                THE COURT:    Okay.   All right.

 20                And you anticipate that's going to be what, just no

 21    witnesses?

 22                MR. SOLOMON:    I think just a little bit of argument,

 23    five to ten minutes.

 24                THE COURT:    In front of the jury.

 25                MR. SOLOMON:    Correct.

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 93 of 107 PageID #: 5654
                                     PROCEEDINGS                        2215

  1                THE COURT:    Okay.   All right.    That's fine.

  2                MR. CLEARY:    Do you want us to wait in the

  3    courtroom?

  4                THE COURT:    Just as long as you can -- if you're

  5    easily reachable.

  6                MR. CLEARY:    We can stay in the lounge down the

  7    hall.

  8                THE COURT:    You can do whatever you want.

  9                Except don't go in the jury room.

 10                (Whereupon, a recess was taken at 12:50 p.m.)

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 94 of 107 PageID #: 5655
                                     PROCEEDINGS                        2216

  1                (In open court; Jury not present.)

  2                THE COURTROOM DEPUTY:      All rise.

  3                THE COURT:    Everybody can sit down.

  4                Oh good, the defendant is here.

  5                Has everybody seen the note?

  6                Okay, so it's signed by the foreperson, it reads:

  7                Can we have the testimony of Ray Tan and Ken Wang,

  8    specifically regarding passports.

  9                As I said, it's signed by the foreperson.

 10                So can you track down that testimony?

 11                MR. CLEARY:    It will take us a while, but we

 12    certainly can --

 13                THE COURT:    It shouldn't take you a while.

 14                Is there a lot of it?

 15                MR. CLEARY:    I don't believe there is.

 16                THE COURT:    I don't think there is either.

 17                Is there a way to search it?

 18                MR. RICHARDSON:     Yes.

 19                THE COURT:    Okay.

 20                This is marked as Court Exhibit 3.

 21                (Court Exhibit 3, was received in evidence.)

 22

 23                (Whereupon, a recess was taken at 3:00 p.m.)

 24

 25

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 95 of 107 PageID #: 5656
                                       PROCEEDINGS                      2217

  1

  2                THE COURTROOM DEPUTY:      All rise.

  3                THE COURT:    Hi everybody.       Sit down.

  4                All right, more transcript work.

  5                They also want the testimony -- here's the note,

  6    which we're giving copies of to you.

  7                The first witness, Officer Dina Reilly Lionakis, and

  8    Fire Inspector Barret testimony regarding passports at 210

  9    Pavonia.    Thanks.

 10                That's signed by the foreperson.

 11                This will be Court Exhibit 4.

 12                (Court Exhibit 4, was received in evidence.)

 13                THE COURT:    So I'm going to stay here while you find

 14    that, because I don't think that's going to take too long.

 15                (Pause.)

 16                THE COURT:    I think while we're looking for that, we

 17    should send the other testimony back.

 18                So if you've got that let's --

 19                MR. CLEARY:    We do have an agreement on that, Your

 20    Honor.

 21                So you're not going to read the testimony to them?

 22                THE COURT:    No.

 23                MR. CLEARY:    Okay.    So the testimony begins and ends

 24    in most instances in the middle of a page.           I would object to

 25    anything going back that's not part of the relevant portion

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 96 of 107 PageID #: 5657
                                     PROCEEDINGS                        2218

  1    they asked for.

  2                THE COURT:    I mean, I hardly think it makes a

  3    difference.

  4                What do you want them to do?       I mean it's admissible

  5    evidence, it's --

  6                MR. CLEARY:    Okay.

  7                THE COURT:    I mean, do you really want me to black

  8    out the thing before they can look at it?

  9                MR. CLEARY:    All right.

 10                THE COURT:    Are you okay?

 11                All right, so let's send it back.

 12                MR. SOLOMON:    (Proffering.)

 13                (Pause.)

 14                THE COURT:    So I can't imagine that this is an

 15    incredibly complex set of negotiations.         It's a pretty

 16    discrete kind of testimony.        Can we just send it back?

 17                Oh, goody.

 18                (Pause.)

 19                THE COURT:    Folks, we have another note.

 20                The jury indicates that they've reached a verdict.

 21                So I just want to make sure we're all clear on this,

 22    because they reached a verdict, do you want me to send that

 23    testimony back?     It sounds like they don't want it.

 24                Does everybody agree that that's the case?

 25                MR. CLEARY:    I agree.

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 97 of 107 PageID #: 5658
                                     PROCEEDINGS                        2219

  1                THE COURT:    Okay, all right.

  2                Just so the record is clear, the note says:

  3                We have reached a verdict.

  4                It's Court Exhibit Number 5, and it's signed by the

  5    foreperson.

  6                So let's get the jury.

  7                (Court Exhibit 5, was received in evidence.)

  8                THE COURT:    I don't intend to bring the alternates

  9    in.

 10                Is that all right with everybody?

 11                MR. RICHARDSON:     Yes, Your Honor.

 12                THE COURT:    All right.

 13                THE COURTROOM DEPUTY:      All rise.

 14                (Jury enters the courtroom.)

 15                THE COURTROOM DEPUTY:      You may be seated.

 16                THE COURT:    Okay.    Ladies and gentlemen, we have

 17    received your note indicating that you have reached a verdict.

 18                Will the foreperson please rise.

 19                Has the jury reached a verdict?

 20                THE JURY:    Yes, Your Honor.

 21                THE COURT:    With respect to Count One, forced labor

 22    conspiracy.    How do you find the defendant Dan Zhong; guilty

 23    or not guilty?

 24                THE JURY:    Guilty.

 25                THE COURT:    If you unanimously find the defendant

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 98 of 107 PageID #: 5659
                                     PROCEEDINGS                        2220

  1    guilty as to Count One -- well, I'll say:            Which of the

  2    following do you unanimously find to the object of the

  3    conspiracy in Count One:

  4                A, provide or obtain a labor or services of one or

  5    more persons by one or more prohibited means; B, benefit from

  6    participation in a venture engaged in providing or obtaining

  7    the labor or services or one or more persons by one or more

  8    prohibited means or; C, both?

  9                THE JURY:    C both.

 10                THE COURT:    Count Two, forced labor.       How do you

 11    find the defendant Dan Zhong; guilty or not guilty?

 12                THE JURY:    Guilty.

 13                THE COURT:    Which of the following do you

 14    unanimously find to be the basis of guilt for Count 2:

 15                A, provided or obtained the labor or services of one

 16    or more persons by one or more prohibited means; B, benefited

 17    from participation in the venture engaged in, providing or

 18    obtaining the labor or services of one or more persons by one

 19    or more prohibited means; or C, both.

 20                THE JURY:    C both.

 21                THE COURT:    Count Three, concealing passports and

 22    immigration documents in connection with forced labor.              How do

 23    you find the defendant Dan Zhong; guilty or not guilty?

 24                THE JURY:    Guilty.

 25                THE COURT:    Count Four, conspiracy to the commit

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 99 of 107 PageID #: 5660
                                       PROCEEDINGS                      2221

  1    alien smuggling.     How do you find the defendant Dan Zhong;

  2    guilty or not guilty?

  3                THE JURY:    Guilty.

  4                THE COURT:    If you unanimously find the defendant

  5    guilty as to Count Four, did the defendant act for the purpose

  6    of commercial advantage or private financial gain?

  7                THE JURY:    Yes.

  8                THE COURT:    Count Five, conspiracy to commit visa

  9    fraud.    How do you find the defendant Dan Zhong; guilty or not

 10    guilty?

 11                THE JURY:    Guilty.

 12                THE COURT:    Thank you.    You may be seated.

 13                Would either side like the jury poled?

 14                MR. CLEARY:    I would, Your Honor.

 15                THE COURT:    All right.

 16                Ladies and gentlemen, through your foreperson you

 17    say that you have found the defendant guilty of Count One,

 18    forced labor conspiracy; Count Two, forced labor; Count Three,

 19    concealing passports and immigration documents in connection

 20    with forced labor; Count Four, conspiracy to commit alien

 21    smuggling; and Count Five, conspiracy to commit visa fraud.

 22                Juror Number 1, is that your verdict?

 23                THE JUROR:    Yes.

 24                THE COURT:    Juror Number 2, is that your verdict?

 25                THE JUROR:    Yes.

                        LINDA D. DANELCZYK, RPR, CSR, CCR
                              Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 100 of 107 PageID #: 5661
                                      PROCEEDINGS                       2222

   1               THE COURT:    Juror Number 3, is that your verdict?

   2               THE JURY:    It is.

   3               THE COURT:    Juror Number 4, is that your verdict?

   4               THE JUROR:    Yes.

   5               THE COURT:    Jury Number 5, is that your verdict?

   6               THE JUROR:    Yes.

   7               THE COURT:    Juror Number 6, is that your verdict?

   8               THE JUROR:    Yes.

   9               THE COURT:    Juror Number 7, is that your verdict?

 10                THE JUROR:    Yes.

 11                THE COURT:    Juror Number 8, is that your verdict?

 12                THE JUROR:    Yes.

 13                THE COURT:    Juror Number 9, is that your verdict?

 14                THE JUROR:    Yes.

 15                THE COURT:    Juror Number 10, is that your verdict?

 16                THE JUROR:    Yes.

 17                THE COURT:    Juror Number 11, is that your verdict?

 18                THE JUROR:    Yes.

 19                THE COURT:    Juror Number 12, is that your verdict?

 20                THE JUROR:    Yes.

 21                THE COURT:    All right, the jurors have been polled.

 22                All right, I need to see lawyers on the side for

 23     just one matter.     Sit tight for just a second folks.        With the

 24     court reporter, please.

 25                (Continued on the next page.)

                         LINDA D. DANELCZYK, RPR, CSR, CCR
                               Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 101 of 107 PageID #: 5662
                                  SIDEBAR CONFERENCE                    2223

   1                (The following occurred at sidebar.)

   2                THE COURT:    Okay, so I guess in light of that

   3    information, that you want the jury for forfeiture on Monday.

   4                MR. CLEARY:    Correct.

   5                MR. SOLOMON:    Yes.

   6                THE COURT:    The other thing is ordinarily I would

   7    tell them they can talk about the case.         I'm not sure that's a

   8    great idea.

   9                MR. CLEARY:    I agree that they should not.

 10                 MR. SOLOMON:    Agreed that they should not talk about

 11     the case.

 12                 THE COURT:    All right, so what I'm going to tell

 13     them is that we have one more phase that they need to come

 14     back on Monday.     And we'll just get going then.

 15                 And it's just going to be argument?

 16                 MR. RICHARDSON:    Yes.

 17                 MR. CLEARY:    Yes.

 18                 THE COURT:    Tell me how this is going to work.

 19                 (End of sidebar conference.)

 20                 (Continued on the next page.)

 21

 22

 23

 24

 25

                         LINDA D. DANELCZYK, RPR, CSR, CCR
                               Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 102 of 107 PageID #: 5663
                                      PROCEEDINGS                       2224

   1                (In open court; Jury present.)

   2                THE COURT:   Okay, ladies and gentlemen, when you

   3    were selected, I told you that the case might last for four

   4    weeks.   It's not going to last for four weeks, but I do need

   5    your services for an additional task on Monday at 9:30.

   6                Ordinarily I would tell you that since you've

   7    reached a verdict you can talk about the case, but I need your

   8    services for an additional consideration on Monday morning.

   9    So I'm going to continue to direct you not to talk about the

 10     case; not to look anything up at all about the case, about

 11     anything.    And as I said, don't discuss it either amongst

 12     yourself or with anyone else.

 13                 I thank you for your patience and for the attention

 14     you've paid during the trial.       As I said, I'm going to prevail

 15     upon you to give me just a bit more of your time on Monday.

 16                 So we'll see you here at 9:30 on Monday morning.

 17                 Please have a good weekend.      Thank you so much.

 18                 THE COURTROOM DEPUTY:     All rise.

 19                 (Jury exits the courtroom.)

 20                 THE COURT:   Wait.    Hold on.   I'm going to ask the

 21     jurors to sit in the jury room for just a minute.

 22                 (Jury exits the courtroom.)

 23

 24                 (Continued on the next page.)

 25                 (Sidebar conference.)

                         LINDA D. DANELCZYK, RPR, CSR, CCR
                               Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 103 of 107 PageID #: 5664
                                 SIDEBAR CONFERENCE                     2225

   1               (The following occurred at sidebar.)

   2               THE COURT:    We have alternate jurors.       So I've never

   3    actually been in this situation before.         So if a juror were to

   4    be become unavailable during the course of the forfeiture

   5    proceeding, I really don't see how we can use alternate jurors

   6    in that proceeding, since they didn't sit.           I'm not -- I don't

   7    know what the answer is.      Maybe --

   8               MR. CLEARY:     I think you're right about that.

   9               THE COURT:    I don't know if I'm right because I --

 10     another reason why I'm so annoyed by this is because I'd like

 11     to know about what to do with them, had I known that this was

 12     going to be the procedure.      So I don't think any of us really

 13     knows.

 14                I hate to waste their time, but I would like to know

 15     what the answer to that question is.        Because what's the

 16     alternative?    Let's say a juror becomes unavailable?         Then

 17     what?

 18                MR. RICHARDSON:     We can theoretically proceed with

 19     11, if that were necessary.

 20                THE COURT:    You want me to release the alternates?

 21                MR. SOLOMON:     We might have to research this and get

 22     back to the Court, as soon as possible.

 23                THE COURT:    I think I'll just ask them to come back.

 24     We did tell them it might be four weeks.         Okay.

 25                So let's get them.      So I'm going to tell them to

                         LINDA D. DANELCZYK, RPR, CSR, CCR
                               Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 104 of 107 PageID #: 5665
                                 SIDEBAR CONFERENCE                     2226

   1    come back.    I'll thank them for their continued service.          I

   2    guess they're going to figure out that there was a verdict.

   3               It's likely.

   4               I mean --

   5               MR. SOLOMON:     They are going to hear the arguments

   6    and understand from the arguments regarding forfeiture that

   7    there has been a verdict.

   8               THE COURT:    You know, I'm going to drive off that

   9    bridge when we come to it.

 10                Yes, I'll just bring them out and ask them to come

 11     back on Monday.     All right.

 12                (End of sidebar conference.)

 13                (Continued on the next page.)

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                         LINDA D. DANELCZYK, RPR, CSR, CCR
                               Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 105 of 107 PageID #: 5666
                                      PROCEEDINGS                       2227

   1               (In open court; Jury not present.)

   2               THE COURTROOM DEPUTY:      All rise.

   3               (Alternate Jurors enter the courtroom.)

   4               THE COURT:    Everybody can sit down.

   5               All right my stalwart group of alternate jurors, I

   6    am going to ask you come back on Monday morning for some

   7    additional proceeding at 9:30.       We shouldn't be taking too

   8    much more of your time.

   9               I'm going to direct you to continue not to discuss

 10     the case, either amongst yourself or with anyone else.

 11                Please don't read any news accounts or anything like

 12     that.   But I will see you Monday morning at 9:30.

 13                I hope you have a wonderful weekend.         Thank you.

 14                THE COURTROOM DEPUTY:      All rise.

 15                (Alternate jurors exit the courtroom.)

 16                THE COURT:    All right, you can all have a seat.

 17                So between now -- at least I'd like to know this

 18     sooner rather than later what your positions are on the extent

 19     to which should it happen, I don't have any reason to think it

 20     should happen, but should one of the regular jurors become

 21     unavailable, whether an alternate can be substituted in for

 22     the second phase for the forfeiture portion of the trial.

 23                I don't know what the answer is, but I'm sure you'll

 24     tell me.

 25                Is there anything else that we have to resolve

                         LINDA D. DANELCZYK, RPR, CSR, CCR
                               Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 106 of 107 PageID #: 5667
                                       PROCEEDINGS                      2228

   1    today?

   2               MR. CLEARY:     No, Your Honor.

   3               THE COURT:    No?

   4               MR. SOLOMON:     So, Your Honor, how would you like to

   5    address the issue of the additional jury instructions?

   6               We provided the Court the government's proposed

   7    instructions.    I understand the defense is providing their

   8    instructions as well.

   9               Are we going to have an additional charging

 10     conference on Monday morning?

 11                THE COURT:    I hope not.

 12                No, I'll look at them.       I've asked -- I think we've

 13     asked you to do that same thing of redlining.          I don't know

 14     how -- how much difference you'll have, but I guess I'll find

 15     out.

 16                So I'll let you know -- we'll talk about that before

 17     we bring the jurors out.

 18                And just, do you have any approximation of how long

 19     your presentation will be?

 20                MR. SOLOMON:     Five to ten minutes.

 21                THE COURT:    And what about you?

 22                MR. SNELL:    Comparable.

 23                THE COURT:    Okay.     So it's basically going to

 24     consist of argument?

 25                MR. SOLOMON:     Yes.

                         LINDA D. DANELCZYK, RPR, CSR, CCR
                               Official Court Reporter
Case 1:16-cr-00614-AMD Document 253 Filed 09/09/19 Page 107 of 107 PageID #: 5668
                                                                        2229

   1               THE COURT:       Then I'll give them another charge, and

   2    then they'll decide what they're going to decide.

   3               What's the standard of proof?

   4               MR. SOLOMON:       Preponderance.

   5               THE COURT:       Okay.    So let's meet back here Monday

   6    morning then.    All right.

   7               Thanks so much.         Have a good weekend.

   8               MR. SOLOMON:       Thank you, Your Honor.

   9

 10                             *      *       *   *    *

 11                (Proceedings adjourned at 4:30 p.m. to resume on

 12     March 25, 2019 at 9:30 a.m.)

 13

 14                                     I N D E X

 15                                                     PAGE

 16
        JURY CHARGE                                     2132
 17

 18                                  E X H I B I T S

 19     COURT                           PAGE
        3                               2216
 20     4                               2217
        5                               2219
 21

 22

 23

 24

 25

                         LINDA D. DANELCZYK, RPR, CSR, CCR
                               Official Court Reporter
